Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 PageHH
                                                                           1 of 83
              USCA11 Case: 20-11622 Date
                                     (1 ofFiled:
                                           2) 10/14/2020 Page: 1 of 1
                                                                                       Oct 14, 2020
                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT                                                     MIAMI


                                ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                              56 Forsyth Street, N.W.
                                              Atlanta, Georgia 30303

   David J. Smith                                                                      For rules and forms visit
   Clerk of Court                                                                      www.ca11.uscourts.gov


                                            October 14, 2020

    Clerk - Southern District of Florida
    U.S. District Court
    400 N MIAMI AVE
    MIAMI, FL 33128-1810

    Appeal Number: 20-11622-CC
    Case Style: Anthony Swain v. Daniel Junior, et al
    District Court Docket No: 1:20-cv-21457-KMW

    A copy of this letter, and the judgment form if noted above, but not a copy of the court's
    decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
    was previously forwarded to counsel and pro se parties on the date it was issued.

    The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
    was previously provided on the date of issuance.

    Sincerely,

    DAVID J. SMITH, Clerk of Court

    Reply to: Lois Tunstall
    Phone #: (404) 335-6191

    Enclosure(s)
                                                                        MDT-1 Letter Issuing Mandate
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 2 of 83
              USCA11 Case: 20-11622 Date
                                     (2 ofFiled:
                                           2) 10/14/2020 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                             No. 20-11622
                                            ______________

                                        District Court Docket No.
                                         1:20-cv-21457-KMW

    ANTHONY SWAIN,
    ALEN BLANCO,
    BAYARDO CRUZ,
    RONNIEL FLORES,
    WINFRED HILL,
    et al.,

                                                       Plaintiffs - Appellees,

    versus

    DANIEL JUNIOR,
    MIAMI-DADE COUNTY, FLORIDA,

                                                Defendants - Appellants.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                              JUDGMENT

    It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
    entered as the judgment of this Court.

                                         Entered: June 15, 2020
                            For the Court: DAVID J. SMITH, Clerk of Court
                                            By: Jeff R. Patch




   ISSUED AS MANDATE 10/14/2020
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 3 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 1 of 55



                                                                       [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-11622
                           ________________________

                       D.C. Docket No. 1:20-cv-21457-KMW



   ANTHONY SWAIN,
   ALEN BLANCO,
   BAYARDO CRUZ,
   RONNIEL FLORES,
   WINFRED HILL,
   et al.,

                                                             Plaintiffs - Appellees,

                                       versus

   DANIEL JUNIOR,
   MIAMI-DADE COUNTY, FLORIDA,

                                                          Defendants - Appellants.

                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                  (June 15, 2020)
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 4 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 2 of 55



   Before MARTIN and NEWSOM, Circuit Judges, and WATKINS, * District Judge.

   NEWSOM, Circuit Judge:

          It would be a colossal understatement to say that the COVID-19 pandemic

   has had far-reaching effects. It has changed everything from the way that friends

   and families interact to the way that businesses and schools operate to the way that

   courts hear and decide cases. The virus, though, poses particularly acute

   challenges for the administration of the country’s jails and prisons. Because

   incarcerated inmates are necessarily confined in close quarters, a contagious virus

   represents a grave health risk to them—and graver still to those who have

   underlying conditions that render them medically vulnerable. And for their part,

   prison officials are faced with the unenviable (and often thankless) task of

   maintaining institutional order and security while simultaneously taking proper

   care of the individuals in their custody.

          Our plaintiffs here—a group of medically vulnerable inmates—challenged

   the conditions of their confinement at Miami’s Metro West Detention Center. In

   particular, they assert that Miami-Dade County and Daniel Junior, the Director of

   the Miami-Dade Corrections and Rehabilitations Department, have inadequately

   responded to the COVID-19 outbreak and thereby violated their constitutional



   *
     Honorable W. Keith Watkins, United States District Judge for the Middle District of Alabama,
   sitting by designation.

                                                  2
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 5 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 3 of 55



   rights. Holding that the plaintiffs were likely to succeed on the merits of their

   claim and would suffer irreparable injury in the absence of immediate relief, the

   United States District Court for the Southern District of Florida enjoined the

   county and Junior to take a number of precautionary measures to halt the virus’

   spread and ordered them to file regular reports regarding the virus’ status.

          A motions panel of this Court stayed the injunction pending resolution of the

   defendants’ appeal. After considering the merits, and with the benefit of

   outstanding written briefs and oral arguments, we now conclude that the district

   court erred in issuing the injunction.1 Accordingly, we vacate the injunction and

   remand the case to the district court.




   1
    For good reason, we have expedited the resolution of this case and the publication of this
   opinion. The district court issued its order on April 29, 2020, granting a preliminary injunction
   “for a period of 45 days.” A motions panel of this Court stayed the injunction on May 5,
   promulgated a condensed briefing schedule, and directed the Clerk to expedite the appeal for
   merits disposition and to schedule oral argument before the first available argument panel. See
   Swain v. Junior, 958 F.3d 1081, 1092 (11th Cir. 2020). Immediately after oral argument on June
   9, we asked the parties to address (1) whether this appeal would become moot on June 15, the
   Monday following the expiration of the 45-day time period on Saturday, June 13, see Fed. R.
   Civ. P. 6(a), and (2) whether the motions panel’s stay order tolled the injunction’s 45-day period.
   The parties responded (in less than 24 hours) with very capable supplemental briefs that, perhaps
   not surprisingly, reached diametrically opposite conclusions. In light of the uncertainties
   surrounding the mootness issue—and because the parties, who have fully and skillfully briefed
   and argued the case, are entitled to a decision on the merits—we deemed it prudent to issue this
   opinion before the injunction was set to expire.

                                                    3
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 6 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 4 of 55



                                                  I

                                                  A

          This litigation began on April 5, 2020, when plaintiffs Anthony Swain, Alen

   Blanco, Bayardo Cruz, Ronniel Flores, Winfred Hill, Deondre Willis, and Peter

   Bernal—medically vulnerable pretrial detainees at Metro West Detention Center in

   Miami, Florida—filed a class-action complaint against Miami-Dade County and

   Daniel Junior in his official capacity as Director of the Miami-Dade Corrections

   and Rehabilitation Center.2 They sought to represent themselves, a class of “all

   current and future persons detained at Metro West during the . . . pandemic,” and a

   subclass of medically vulnerable detainees. The plaintiffs asked for declaratory

   and injunctive relief under 42 U.S.C. § 1983, alleging that the defendants had

   violated (and were continuing to violate) the Eighth and Fourteenth Amendments

   by acting with “deliberate indifference” to the serious risk posed by COVID-19. In

   particular, the plaintiffs asserted that “Metro West has neither the capacity nor the

   ability to comply with public health guidelines to prevent an outbreak of COVID-

   19 and cannot provide for” their safety. More particularly still, the plaintiffs

   claimed that the defendants didn’t “give [them] the ability to practice safe social

   distancing” and that “conditions force[d] them to sit, stand, walk, eat, and sleep


   2
    Hill and Bernal have both been released from custody. Unfortunately, the plaintiffs learned
   during the pendency of this appeal that one of the putative class members, Charles Hobbs, had
   died from COVID-related complications.

                                                  4
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 7 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 5 of 55



   within six feet of another person,” and, furthermore, that the defendants weren’t

   providing adequate cleaning supplies or “free hygiene or personal sanitation

   supplies.” On behalf of the medically vulnerable subclass, the plaintiffs separately

   petitioned for a writ of habeas corpus under 28 U.S.C. § 2241, seeking immediate

   release. Along with their complaint, the plaintiffs also filed an emergency motion

   for a temporary restraining order and a preliminary injunction, as well as a motion

   to certify the class.

          On April 7, the district court entered a 14-day TRO, based largely on the

   CDC’s guidance for correctional facilities. See Ctrs. for Disease Control &

   Prevention, Interim Guidance on Management of Coronavirus Disease 2019

   (COVID-19) in Correctional and Detention Facilities (March 23, 2020),

   https://www.cdc.gov/coronavirus/2019-ncov/downloads/guidance-correctional-

   detention.pdf [hereinafter CDC Guidance]. The guidance provided suggestions

   regarding cleaning, hygiene, and disease-prevention practices, and also

   recommended that detention facilities “[i]mplement social distancing strategies to

   increase the physical space between incarcerated/detained persons (ideally 6 feet

   between all individuals, regardless of the presence of symptoms).” Id. at 9–11

   (emphasis omitted). Among other precautions, the district court’s TRO required

   the defendants to provide for six-foot spacing between inmates “[t]o the maximum

   extent possible” and to ensure that each inmate received soap and cleaning

                                            5
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 8 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 6 of 55



   supplies. The TRO further ordered the defendants to file a notice describing the

   measures that Metro West had employed and identifying medically vulnerable

   individuals.

         The defendants’ notice of compliance, filed two days later, advised the

   district court that they had, among other things:

         • provided inmates access to cleaning supplies;
         • provided personal hygiene supplies, including liquid soap and paper
           towels;
         • acquired “industrial grade fogging type sanitization equipment to sanitize
           housing units when inmates are in recreation (three times per week)”;
         • issued masks to all inmates and employees;
         • cancelled inmate visitation;
         • implemented mandatory wellness screenings for all staff;
         • formalized a “new intake quarantine protocol”;
         • made efforts “to successfully decrease overall inmate population and
           allow for increased social distancing”;
         • increased awareness about social distancing and instructed staff “to
           continually walk throughout [Metro West] to enforce social distancing by
           officers and inmates”;
         • modified the “sick call process” in order “to allow for an expedited
           review” of inmates with COVID-19 symptoms;
         • posted notices “in English, Creole and Spanish that encourage social
           distancing and proper hygiene” and provided other information about the
           virus; and
         • instituted a “COVID-19 Incident Command Center and a Response Line”
           for tracking the virus’ impact on inmates and staff.

   The defendants’ notice indicated that they had taken many of these measures even

   before the plaintiffs had filed suit.

         On April 14, the district court extended the TRO and commissioned two

   independent experts to inspect Metro West, evaluate the defendants’ compliance

                                             6
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 9 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 7 of 55



   with the TRO, and submit a report with their findings. The experts’ report—which

   was filed seven days later—explained that Metro West’s administrators and

   employees were “doing their best balancing social distancing and regulation

   applicable to the facility” and that they “should be commended for their

   commitment to protect the staff and the inmates.” Expert Report at 2. In

   particular, the report observed that Metro West was conducting staff screenings,

   that the facility appeared clean, that cleaning supplies were available, that inmates

   and staff had masks, and that inmates were “staggered and appropriately distanced

   when going to medical.” Id. at 2–3. The report also stated, however, that while

   “[t]he bunks are staggered with head to foot configuration,” there wasn’t six feet

   between them, that inmates congregated around tables and televisions, that “[t]he

   areas with the telephones do not allow for social distancing,” and that most of the

   units “were too overcrowded to allow for adequate social distancing.” Id. at 2.

   The report recommended testing, increased screening of inmates, and “an urgent

   decrease in the population density” because “the high census of Metro West . . . in

   addition to the dormitory style housing units, makes it impossible to follow CDC

   guidance for social distancing measures.” Id. at 3.

                                             B

         In the run-up to the preliminary-injunction hearing, both parties submitted

   additional evidence. For their part, the defendants notified the court that they had

                                             7
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 10 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 8 of 55



    purchased and installed ionizers to purify the air and body-heat cameras to measure

    inmates’ temperatures, and had begun testing even asymptomatic inmates. The

    defendants also explained that through their collaboration with state criminal-

    justice officials, nearly 900 inmates had been released—reducing Metro West’s

    population to less than 70% of its capacity—and that they would continue working

    to reduce the inmate population. The defendants further stated that “[v]irtually all

    of the measures taken after [the lawsuit was filed] would have been taken,

    regardless of the allegations made in th[e] case” and that “[t]he only aspect of the

    TRO that had not been in place prior to its entry was the Court-ordered use of

    paper towels and liquid soap”—which, the defendants had earlier clarified, had

    been supplied to all housing units by the time they filed their notice of compliance

    on April 9. The defendants also represented that they would continue to take

    necessary precautions “even in the absence of a court order.”

          The plaintiffs’ additional inmate declarations acknowledged some

    improvements in Metro West’s conditions—for instance, they noted that jail staff

    had put tape on the floor in certain areas to encourage social distancing, made

    intercom announcements to remind inmates to practice social distancing and to

    wash their hands, checked inmates’ temperatures twice a day, and ensured that

    units contained liquid soap and paper towels. Still, though, the inmates continued

    to stress what they perceived to be a lack of adequate distancing. They stated that

                                              8
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 11 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 9 of 55



    it was difficult or impossible to distance from other inmates in certain spaces or

    during certain times of the day—e.g., while using the bathrooms, showers, and

    telephones, when queuing to receive medication or go to the clinic, while in line to

    receive food at mealtime and while eating, during pre-recreation pat-downs, and

    during thrice-daily head counts, when inmates stand shoulder-to-shoulder with

    their bunkmates and only two to three feet apart from others. Some of the inmate

    declarations also indicated that the social-distancing measures that Metro West had

    promulgated weren’t being uniformly enforced. For example, one stated that while

    jail administrators had placed tape on the floor to indicate where inmates should

    stand while in line to receive medication, “mostly people still line up very close

    together.” For additional support, the plaintiffs presented declarations from four

    medical experts, who opined that social distancing and further population

    reductions were necessary.

          On April 29, after holding a two-day hearing, the district court issued a

    preliminary injunction on the plaintiffs’ § 1983 claim. (The court separately

    denied the plaintiffs relief on their § 2241 petition, and thus refused to order the

    release of any inmates. That decision isn’t before us.) The court noted that “[i]t is

    clear that there remain several factual disputes regarding the extent to which

    Defendants’ stated policies to protect inmates and staff from COVID-19 are being

    implemented and enforced.” Dist. Ct. Order at 33–34. But it emphasized that it

                                               9
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 12 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 10 of 55



    was “unrebutted” that “the rate of inmate infections has increased dramatically”

    and that undisputed “medical evidence and testimony from numerous doctors”

    showed “that other measures—absent social distancing—are not alone sufficient to

    stop the spread of the virus.” Id. at 34. “Thus,” the court held, “even if [it] were to

    credit all of Defendants’ evidence at this stage and discount the factual disputes

    about the implementation of Defendants’ policies and procedures, Plaintiffs have

    nonetheless made a clear showing as to each of the four factors required for

    injunctive relief on their Eighth Amendment claim.” Id. at 35. The court reasoned

    that “[b]ecause [the plaintiffs] have demonstrated that the lack of social

    distancing—which has not been and cannot be achieved absent an additional

    reduction in Metro West’s population or some other measure to achieve

    meaningful social distancing—and the issues attendant to effectively implementing

    CDC standards present an immediate, ongoing risk of harm to Plaintiffs, they have

    met their burden.” Id.

          When considering the plaintiffs’ likelihood of success on their constitutional

    claim, in particular, the district court said much the same thing. Specifically, it

    held that “even considering the measures Defendants have adopted—and setting

    aside the numerous factual disputes as to the consistency and efficacy of those

    measures—the record nonetheless can be seen to demonstrate deliberate

    indifference to a serious risk of harm to Plaintiffs.” Id. at 37. First, the court stated

                                               10
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 13 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 11 of 55



    that the “Defendants’ contention that the actions they have taken to date are

    sufficient is belied by the exponential rate of infection since this case

    commenced”—emphasizing that whereas no inmates had tested positive at the time

    the complaint was filed, 163 inmates had tested positive within the ensuing three

    weeks. Id. Second, the court explained that “the evidence adduced in the case

    shows that inmates at Metro West are not able to achieve meaningful social

    distancing, and that the experts agree social distancing is a critical step in

    preventing or flattening the rate of contagion.” Id. For support, the court

    referenced inmate declarations “indicat[ing] that social distancing is either not

    possible . . . or is not uniformly enforced.” Id. at 37–38. The court then

    concluded: “Thus, Plaintiffs have met both the subjective and objective

    components of the Eighth Amendment’s deliberate indifference analysis.” Id. at

    38.

          The district court held that the remaining preliminary-injunction factors

    favored relief, as well. It concluded—albeit in a single sentence—that the

    plaintiffs would suffer irreparable injury absent immediate relief because of the

    danger posed by the virus’ spread. Id. at 41. The balance of the harms also

    weighed in the plaintiffs’ favor, the court reasoned, because the defendants hadn’t

    shown that the administrative burden of the injunction overcame the threat posed

    by the virus: Because the defendants “repeatedly stated they were poised to take

                                               11
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 14 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 12 of 55



    the measures in the TRO before its entry and have now implemented those

    measures and more,” the court explained that the injunction would result in “no

    appreciable impact on them.” Id. at 43. Finally, the court held that injunctive

    relief would advance the public interest by reducing the possibility of community

    spread. Id.

          The district court’s injunction required the defendants to take numerous

    actions—many of which the court had already ordered in the TRO—including that

    the defendants, “[t]o the maximum extent possible considering [Metro West’s]

    current population level, provide and enforce adequate spacing of six feet or more

    between people incarcerated at Metro West so that social distancing can be

    accomplished.” Id. at 49–50. It also directed the defendants, among other things,

    to communicate with inmates about COVID-19 and to ensure that all inmates have

    access to testing, protective masks, cleaning and hygiene supplies, and adequate

    medical care. Id. at 49–51. The injunction imposed reporting requirements, as

    well, ordering the defendants to:

          • file a notice with the court every three days detailing the number of staff
            and inmates quarantined or infected, and “continue to provide this
            information to their state criminal justice partners”;
          • file a weekly report with the current population of Metro West; and
          • submit a proposal within seven days describing the steps that the
            defendants “will undertake to ensure additional social distancing
            safeguards in terms of housing inmates and inmate activity (medical
            visits, telephones, etc.).”

    Id. at 51–52.
                                             12
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 15 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 13 of 55



           The defendants immediately appealed the preliminary injunction and

    requested a stay, which we granted in a published order. Swain v. Junior, 958 F.3d

    1081, 1092 (11th Cir. 2020). This is our review on the merits.

                                                     II

           “A preliminary injunction is an extraordinary remedy never awarded as of

    right.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). In order to

    obtain one, a party must establish four separate requirements—namely, that “(1) it

    has a substantial likelihood of success on the merits; (2) irreparable injury will be

    suffered unless the injunction issues; (3) the threatened injury to the movant

    outweighs whatever damage the proposed injunction may cause the opposing

    party; and (4) if issued, the injunction would not be adverse to the public interest.”

    Jones v. Governor of Fla., 950 F.3d 795, 806 (11th Cir. 2020) (quotation omitted).

    We will consider each factor, although we will focus our attention where the

    district court did—on the likelihood that the plaintiffs will succeed on the merits of

    their constitutional claim.3

                                                     A

           The plaintiffs contend that the defendants have been “deliberately

    indifferent” to the serious risk that COVID-19 poses to them, in violation of the


    3
      “We review a district court’s grant of preliminary injunctive relief for abuse of discretion.”
    Jones v. Governor of Fla., 950 F.3d at 806. The court’s underlying legal conclusions are
    reviewed de novo, and its factual findings are reviewed for clear error. Id.

                                                     13
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 16 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 14 of 55



    Fourteenth Amendment to the U.S. Constitution. Although the plaintiffs’ claim

    technically arises under the Fourteenth Amendment because they are pretrial

    detainees rather than convicted prisoners, it is “evaluated under the same standard

    as a prisoner’s claim of inadequate care under the Eighth Amendment.” Dang ex

    rel. Dang v. Sheriff, Seminole Cty. Fla., 871 F.3d 1272, 1279 (11th Cir. 2017).

    The Eighth Amendment—and therefore the Fourteenth also—is violated when a

    jailer “is deliberately indifferent to a substantial risk of serious harm to an inmate

    who suffers injury.” Lane v. Philbin, 835 F.3d 1302, 1307 (11th Cir. 2016).

           To establish a deliberate-indifference claim, a plaintiff must make both an

    objective and a subjective showing. Farmer v. Brennan, 511 U.S. 825, 834 (1994).

    Under the objective component, the plaintiff must demonstrate “a substantial risk

    of serious harm.” Id. Here, the defendants seem to agree—wisely, we think—that

    the risk of COVID-19 satisfies this requirement. Under the subjective component,

    the plaintiff must prove “the defendants’ deliberate indifference” to that risk of

    harm by making three sub-showings: “(1) subjective knowledge of a risk of serious

    harm; (2) disregard of that risk; (3) by conduct that is more than mere negligence.”

    Lane, 835 F.3d at 1308 (quotation omitted). 4 Helpfully, the defendants seem not to


    4
      The Supreme Court’s decision in Kingsley v. Hendrickson, which held that pretrial detainees
    alleging excessive force need only show objective unreasonableness, doesn’t change our analysis
    here. 135 S. Ct. 2466, 2470 (2015). This case doesn’t arise in the excessive-force context, and
    we have otherwise continued to require detainees to prove subjective deliberate indifference. See
    Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019) (explaining that a plaintiff suing on behalf
    of a deceased pretrial detainee had to prove deliberate indifference to the detainee’s serious
                                                   14
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 17 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 15 of 55



    dispute that they had “subjective knowledge” of the risk that the virus poses. The

    inquiry here thus hinges on whether the defendants “disregard[ed]” the risk “by

    conduct that is more than mere negligence,” id. (quotation omitted)—or more

    simply stated, whether they “recklessly disregard[ed] that risk,” Farmer, 511 U.S.

    at 836.

           As applied in the prison context, the deliberate-indifference standard sets an

    appropriately high bar. A plaintiff must prove that the defendant acted with “a

    sufficiently culpable state of mind.” Id. at 834 (quotation omitted). Ordinary

    malpractice or simple negligence won’t do; instead, the plaintiff must show

    “subjective recklessness as used in the criminal law.” Id. at 839–40. Indeed, even

    where “prison officials . . . actually knew of a substantial risk to inmate health or

    safety,” they may nonetheless “be found free from liability if they responded

    reasonably to the risk”—and, importantly for present purposes, “even if the harm

    ultimately was not averted.” Id. at 844. This is so because “[a] prison official’s

    duty under the Eighth Amendment is to ensure reasonable safety, a standard that

    incorporates due regard for prison officials’ unenviable task of keeping dangerous

    men in safe custody under humane conditions.” Id. at 844–45 (quotations and



    medical need); see also Dang, 871 F.3d at 1279 n.2 (stating that Kingsley didn’t abrogate our
    standard for considering claims of constitutionally deficient medical care brought by pretrial
    detainees because Kingsley “involved an excessive-force claim, not a claim of inadequate
    medical treatment due to deliberate indifference”).

                                                   15
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 18 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 16 of 55



    internal citations omitted); see also Marbury v. Warden, 936 F.3d 1227, 1233 (11th

    Cir. 2019) (“It is well settled that prison officials must take reasonable measures to

    guarantee the safety of the inmates . . . .” (quotation omitted)).

          The district court here held that the plaintiffs were likely to succeed on the

    merits of their Eighth Amendment claim. In reviewing that determination, we

    consider two questions. First, and principally, we must evaluate whether the

    district court erred in concluding that the defendants acted with deliberate

    indifference. Second, and separately, we must assess whether the district court

    erred in refusing to address either the heightened standards for municipal liability

    under Monell v. Department of Social Services, 436 U.S. 658 (1978), or the

    defendants’ contention that the plaintiffs failed to properly exhaust available

    administrative remedies under the Prison Litigation Reform Act.

                                               1

                                               a

          Any fair reading of the district court’s order demonstrates that it relied

    overwhelmingly—if not exclusively—on two considerations in concluding that the

    defendants acted with the required deliberate indifference: (1) the fact that

    COVID-19 was continuing to spread at Metro West and (2) the impossibility of

    achieving adequate social distancing.

          The order’s plain language tells the story. As an initial matter, when

                                               16
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 19 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 17 of 55



    assessing whether the plaintiffs had met the four requirements to obtain injunctive

    relief, the district court acknowledged “that there remain several factual disputes

    regarding the extent to which Defendants’ stated policies . . . are being

    implemented and enforced,” but it insisted that two things were undeniable: (1)

    that “the rate of inmate infections [at Metro West] ha[d] increased dramatically”

    and (2) that “other measures—absent distancing—are not alone sufficient to stop

    the spread of the virus.” Dist. Ct. Order at 33–34. The court then held: “Thus,

    even if the Court were to credit all of Defendants’ evidence at this stage and

    discount the factual disputes about the implementation of Defendants’ policies and

    procedures, Plaintiffs have nonetheless made a clear showing as to each of the four

    factors required for injunctive relief on their Eighth Amendment claim.” Id. at 35

    (emphasis added).

          The district court made the basis of its decision even clearer when analyzing

    deliberate indifference specifically. There, the court again bracketed any factual

    disputes and yet still concluded the defendants had acted with deliberate

    indifference, holding that “even considering the measures Defendants have

    adopted—and setting aside the numerous factual disputes as to the consistency and

    efficacy of those measures—the record nonetheless can be seen to demonstrate

    deliberate indifference to a serious risk of harm to Plaintiffs.” Id. at 37. For

    support, the district court said two things in particular. First, it concluded that the

                                               17
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 20 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 18 of 55



    “Defendants’ contention that the actions they have taken to date are sufficient is

    belied by the exponential rate of infection since this case commenced.” Id.

    Second, it explained that the evidence “show[ed] that inmates at Metro West are

    not able to achieve meaningful social distancing,” noting specifically that the

    inmates’ declarations asserted “that social distancing is either not possible . . . or is

    not uniformly enforced.” Id. at 37–38. From those two premises, the court

    concluded: “Thus, Plaintiffs have met both the subjective and objective

    components of the Eighth Amendment’s deliberate indifference analysis.” Id. at

    38 (emphasis added).

          Accordingly, even while the district court seemed to assume a state of affairs

    in which the defendants had taken numerous measures to combat the virus, it held

    that the defendants were nonetheless deliberately indifferent based on two

    considerations: (1) the increase in the rate of infections at Metro West and (2) the

    lack—and seeming impossibility—of meaningful social distancing at the facility.

    In so concluding, the district court erred. Neither the resultant harm of increasing

    infections nor the impossibility of achieving six-foot social distancing in a jail

    environment establishes that the defendants acted with “subjective recklessness as

    used in the criminal law.” Farmer, 511 U.S. at 839–40 (quotation omitted).

          First, and most obviously, the district court erred in relying on the increased

    rate of infection. On this point, the Supreme Court’s decision in Farmer couldn’t

                                               18
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 21 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 19 of 55



    be any clearer: “[P]rison officials who actually knew of a substantial risk to inmate

    health or safety may be found free from liability if they responded reasonably to

    the risk, even if the harm ultimately was not averted.” Id. at 844 (emphasis added).

    A resulting harm thus cannot alone establish a culpable state of mind. Cf. Wilson

    v. Seiter, 501 U.S. 294, 303 (1991) (stating that “the ‘wantonness’ of conduct”

    doesn’t “depend[] upon its effect upon the prisoner”); Wilson v. Williams, No. 20-

    3447, 2020 WL 3056217, at *10 (6th Cir. June 9, 2020) (rejecting the contention

    that “the [Bureau of Prisons] was deliberately indifferent to petitioners’ health and

    safety because [its] actions have been ineffective at preventing the spread of

    COVID-19”).

          Second, and separately, the district court erred in concluding that the

    defendants’ inability to ensure adequate social distancing constituted deliberate

    indifference. The court stated no less than eight times in its order that adequate

    social distancing was “not possible” or “impossible.” See, e.g., Dist. Ct. Order at

    7, 11, 12, 13, 16, 38. (The plaintiffs acknowledge the same at least six times in

    their brief. See, e.g., Br. of Appellees at 4, 8, 12, 15, 19, 54.) The court-

    commissioned expert report likewise observed that Metro West’s population made

    it “impossible to follow CDC guidance for social distancing measures.” Expert

    Report at 3. And indeed, the district court noted that the inmates’ own declarations

    supported the conclusion that social distancing “is impossible to achieve given the

                                               19
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 22 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 20 of 55



    current population at Metro West.” Dist. Ct. Order at 12. Failing to do the

    “impossible” doesn’t evince indifference, let alone deliberate indifference.

                                               b

          So much for what the district court said. Now for what it didn’t say. As

    already explained, the fundamental question in any deliberate-indifference case is

    whether the defendants exhibited “a sufficiently culpable state of mind.” Farmer,

    511 U.S. at 834 (quotation omitted). In evaluating that question, we must focus

    not on isolated failures—or impossibilities, as the case may be—but rather on the

    defendants’ entire course of conduct. And in assessing that course of conduct here,

    we must take the case as the district court left it—i.e., as one in which we “credit

    all of Defendants’ evidence,” “discount the factual disputes about the

    implementation of Defendants’ policies and procedures,” and “set[] aside the

    numerous factual disputes” about the various measures that the defendants claim to

    have adopted. Dist. Ct. Order at 35, 37. So framed, it seems to us quite unlikely

    that the plaintiffs can succeed on the merits of their constitutional claim.

          It bears repeating that deliberate indifference is not a constitutionalized

    version of common-law negligence. To the contrary, we (echoing the Supreme

    Court) have been at pains to emphasize that “the deliberate indifference

    standard . . . is far more onerous than normal tort-based standards of conduct

    sounding in negligence,” Goodman v. Kimbrough, 718 F.3d 1325, 1332 (11th Cir.

                                              20
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 23 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 21 of 55



    2013), and is in fact akin to “subjective recklessness as used in the criminal law,”

    Farmer, 511 U.S. at 839–40; see also id. at 835 (“[D]eliberate indifference

    describes a state of mind more blameworthy than negligence.”). Were we to

    accept the district court’s determination that resulting harm, the failure to take

    impossible measures, or even the combination of both suffices to show a criminally

    (and thus constitutionally) reckless mental state, “the deliberate indifference

    standard would be silently metamorphosed into a font of tort law—a brand of

    negligence redux—which the Supreme Court has made abundantly clear it is not.”

    Goodman, 718 F.3d at 1334.

          It is undisputed, as the district court said, that the defendants didn’t succeed

    in preventing the virus’ spread. It is also undisputed that they didn’t do the

    “impossible” by ensuring six-foot social distancing. But what did the defendants

    do? And can we say that their response was reckless? First, with respect to social

    distancing in particular, as the court-commissioned expert report summarized, the

    defendants “d[id] their best.” Expert Report at 2. In particular, the report observed

    that the defendants put “tape on the floor to encourage social distancing in lines,”

    that “bunks are staggered with head to foot configuration” in order to maximize the

    distance between faces during sleep, and that “[p]atients are staggered and

    appropriately distanced when going to medical.” Id. Importantly, we think, while

    the report noted some social-distancing violations, it concluded that Metro West’s

                                              21
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 24 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 22 of 55



    administrators and employees were “doing their best balancing social distancing

    and regulation applicable to the facility,” and that they “should be commended for

    their commitment to protect the staff and the inmates.” Id. It’s worth noting,

    though not determinative, that the CDC’s guidance—on which the district court

    relied heavily—presupposes that some modification of its social-distancing

    recommendations will be necessary in institutional settings. The guidance states in

    bold-face type, on the very first page, that it “may need to be adapted based on

    individual facilities’ physical space, staffing, population, operations, and other

    resources and conditions.” CDC Guidance at 1. Regarding social distancing

    specifically, it says that while there should “ideally” be six feet between inmates,

    “[s]trategies will need to be tailored to the individual space in the facility and the

    needs of the population and staff,” and that “[n]ot all strategies will be feasible in

    all facilities.” Id. at 11. It therefore offers “strategies with varying levels of

    intensity,” such as—importantly here, because the defendants claimed to have

    done so—“[a]rrang[ing] bunks so that individuals sleep head to foot to increase the

    distance between them.” Id.

          Moreover, the defendants have represented that they took numerous other

    measures—besides social distancing—to mitigate the spread of the virus. The

    district court summarized a few of them:

          • “requiring staff and inmates to wear face masks at all times (other than
            when sleeping)”;
                                               22
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 25 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 23 of 55



            •   “conducting screening for all staff entering the facility”;
            •   “conducting daily temperature screenings for all inmates”;
            •   “suspending all outside visitation”; and
            •   “providing disinfecting and hygiene supplies to all inmates.”

    Dist. Ct. Order at 20. And as already explained, before the preliminary injunction

    was entered, the defendants notified the district court that they had purchased and

    installed ionizers to clean the facility’s air and body-heat cameras to measure

    inmates’ temperatures, and had even begun testing asymptomatic detainees for the

    virus as resources became more widely available. Remember, the district court

    made no findings that these measures hadn’t been implemented. Quite the

    opposite, in fact: The court assumed, for the sake of its deliberate-indifference

    analysis, at least, that the defendants had implemented these measures, but

    nonetheless concluded, as a matter of law, that they must have been inadequate

    because (1) the rate of infections rose and (2) social distancing—which it took to

    be the most critical measure—wasn’t possible.5




    5
      This marks a fundamental methodological disagreement with the dissent. We take the district
    court at its word that it assumed for purposes of its decision that the defendants had implemented
    numerous precautionary measures but nonetheless held that the defendants were deliberately
    indifferent. The dissent, by contrast—and we think incorrectly—takes the plaintiffs’ allegations
    as true and evaluates the case “[o]n th[e] record” as detailed therein. Dissenting Op. at 36; see
    also id. (“Plaintiffs also submitted nearly two dozen sworn affidavits describing . . . .”); id. at 38
    (“My review of this record . . . .”); id. at 47 (“[T]he statements of the people detained at Metro
    West . . . paint a far different picture.”); id. at 48 (“Detainees say . . . .”); id. at 49 (“The detainee
    declarations also suggest . . . .”); id. at 50 (“In light of the plaintiffs’ evidence here . . . .”); id.
    (referring to “the practices attested to in the detainee declarations” and “the actual conditions
    described by detainees”).

                                                       23
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 26 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 24 of 55



          Whatever deliberate indifference is, the defendants’ conduct here doesn’t

    show it. The district court erred in holding that the defendants acted with a

    deliberately indifferent mental state, equivalent to “subjective recklessness as used

    in the criminal law.” Farmer, 511 U.S. at 839–40. We simply cannot conclude

    that, when faced with a perfect storm of a contagious virus and the space

    constraints inherent in a correctional facility, the defendants here acted

    unreasonably by “doing their best.” Because the defendants “act[ed] reasonably,”

    they “cannot be found liable” under the Eighth Amendment. See id. at 845; see

    also Williams, 2020 WL 3056217, at *7.

                                           * * *

          We pause briefly to address two arguments that the plaintiffs have raised on

    appeal. They contend that whatever the district court’s order said, its deliberate-

    indifference conclusion was actually premised on (1) the defendants’ failure to

    implement what the plaintiffs call “feasible” social-distancing measures and (2)

    Junior’s continued enforcement of pretrial-detention orders despite the fact that

    Metro West’s current population precludes adequate distancing. For reasons

    already explained, we don’t think the district court’s order says either of those

    things. And even if it did, our conclusion would remain unchanged.

          First, “feasible” distancing. The plaintiffs assert that the district court

    determined that the defendants—despite knowing that social distancing is critically

                                              24
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 27 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 25 of 55



    important—were deliberately indifferent because they “neither adopted nor

    implemented feasible social-distancing measures.” Br. of Appellees at 27

    (emphasis added). But the portion of the district court’s analysis that the plaintiffs

    cite doesn’t say that at all; indeed, although the plaintiffs refer to “feasible” social

    distancing some 14 times in their brief, see, e.g., id. at 3, 4, 10, 16, 19, 26, 27, 28,

    29, 31, 41, 54, the district court didn’t mention “feasible” social distancing even

    once.

            At most, it seems to us, the district court’s order can be read to hold that

    social distancing was “not uniformly enforced” in certain instances, “such as when

    inmates line up to receive food and eat together in their unit; when inmates line up

    for headcount; when inmates line up outside the clinic to receive medication; and

    when inmates participate in mandatory outdoor recreation once a week.” Dist. Ct.

    Order at 38. But again, assuming the same state of affairs that the district court

    did—one in which we “discount the factual disputes about the implementation of

    Defendants’ policies and procedures”—the allegedly nonuniform enforcement of

    social distancing cannot alone constitute deliberate indifference. The district court

    never found that the defendants knew of any potential lapses in enforcement and

    deliberately ignored them.6 As we have explained, while the expert report noted



    6
     Defendant Junior’s declaration stated that he was “not aware” of any lapses in the enforcement
    of Metro West’s policies, that he had deployed an “internal auditing team to ensure compliance
                                                  25
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 28 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 26 of 55



    some distancing violations, it also observed that social-distancing measures had

    been implemented and that Metro West’s staff members were “doing their best.”

           Second, ongoing confinement. The plaintiffs assert that “[t]he district court

    separately found that plaintiffs will likely establish that Junior has exhibited

    deliberate indifference by enforcing plaintiffs’ ongoing confinement when the

    jail’s population precludes adequate distancing.” Br. of Appellees at 34. But

    again, that’s just not what the district court’s order says. To the contrary, in fact,

    the district court recognized state criminal-justice officials’ role—separate from

    Junior’s—in determining which inmates would be released; in its injunction order,

    the court ordered the defendants to provide “their state criminal justice partners”

    with updated information about the virus, presumably so that the defendants, in

    coordination with state-level actors, could reduce Metro West’s population. Dist.

    Ct. Order at 51–52.

           Even if the plaintiffs’ posited determination existed, we would reject their

    reliance on it. Assuming for present purposes (only) that “failing to take an action

    one knows to be necessary to prevent serious harm—even if outside one’s legal

    authority—can establish the requisite intent for deliberate indifference,” Br. of




    throughout the facility,” and that the defendants would “take appropriate corrective action” if
    procedures were violated.

                                                    26
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 29 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 27 of 55



    Appellees at 35, that intent hasn’t been shown here.7 By taking other measures,

    besides release—including, among many other things, implementing some social-

    distancing measures, distributing face masks, screening inmates and staff, and

    providing cleaning and personal hygiene supplies—Junior has responded

    reasonably to the risk of the virus. Moreover, Junior has been working toward

    exactly what the plaintiffs seek: a reduction in Metro West’s population. Indeed,

    by the time the district court entered its injunction, Junior and state criminal-justice

    officials had together secured the release of 894 inmates, thereby reducing Metro

    West’s population to less than 70% capacity. 8



    7
      While we needn’t decide it now, legal authority must have some bearing on this question. We
    have suggested—albeit in dicta—that resource limitations cannot alone preclude deliberate-
    indifference liability. See, e.g., Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir. 1991) (stating
    that “a lack of funds allocated to prisons by the state legislature . . . will not excuse the failure of
    correctional systems to maintain a certain minimum level of medical service necessary to avoid
    the imposition of cruel and unusual punishment”). And some of our precedent suggests that “an
    allegedly contrary duty at state law” won’t “excuse the perpetuation of unconstitutional
    conditions of confinement.” Smith v. Sullivan, 611 F.2d 1039, 1043–44 (5th Cir. 1980). But it
    certainly isn’t the law that any person with physical capacity to provide relief to an inmate—say,
    a custodian at Metro West—can be deemed deliberately indifferent for failing to do so.
    8
      The plaintiffs’ reliance on Ex parte Young, 209 U.S. 123 (1908), is misplaced. They contend
    that their suit can be understood as an action against Junior “as enforcer of state-court detention
    orders, under the well-established doctrine of Ex parte Young.” Br. of Appellees at 37. Even if
    we were to assume that Junior is a proper defendant under Ex parte Young, that does no more
    than tell us that a suit could lie against him for “prospective equitable relief to end continuing
    violations of federal law.” Fla. Ass’n of Rehab. Facilities, Inc. v. State of Fla. Dep’t of Health &
    Rehab. Servs., 225 F.3d 1208, 1219 (11th Cir. 2000); see also McNeil v. Cmty. Prob. Servs.,
    LLC, 945 F.3d 991, 992–93 (6th Cir. 2019) (upholding an injunction prohibiting a sheriff from
    detaining probation violators under possibly unconstitutional bail requirements); Moore v.
    Urquhart, 899 F.3d 1094, 1103 (9th Cir. 2018) (holding that injunctive relief could be sought
    against a sheriff due to his enforcement of an allegedly unconstitutional eviction procedure).
    Just because Junior could be ordered to take an action on pain of contempt doesn’t mean that
    failing to take such an action necessarily constitutes deliberate indifference. And for all the
                                                       27
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 30 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 28 of 55



                                                    2

           Shifting gears, the defendants separately contend that the district court erred

    in its likelihood-of-success-on-the-merits analysis because it failed to consider

    “two threshold issues”: (1) the heightened standard for municipal liability under

    Monell v. Department of Social Services, 436 U.S. 658 (1978), and (2) PLRA

    exhaustion. We agree.

           Regarding municipal liability, the district court reasoned that “[a]t the

    preliminary injunction stage . . . Plaintiffs are not required to ‘prove a custom’ or

    ‘identify a final policymaker,’” Dist. Ct. Order at 32, as would normally be

    required under Monell, see 436 U.S. at 690–91. That is incorrect. The Supreme

    Court has recently reiterated that “[i]t is well established that in a § 1983 case a

    city or other local governmental entity cannot be subject to liability at all unless

    the harm was caused in the implementation of ‘official municipal policy.’”

    Lozman v. City of Riviera Beach, 138 S. Ct. 1945, 1951 (2018) (emphasis added)

    (quoting Monell, 436 U.S. at 691). Municipal liability is thus plainly part of the

    likelihood-of-success-on-the-merits inquiry at the preliminary-injunction stage, and

    the district court erred in sidestepping the issue. See Church v. City of Huntsville,

    30 F.3d 1332, 1347 (11th Cir. 1994) (holding that “the plaintiffs have failed to



    reasons explained in text, we reject the contention that the defendants have been deliberately
    indifferent.

                                                    28
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 31 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 29 of 55



    establish the existence of a municipal policy or a pervasive practice that could

    serve as a predicate to municipal liability under section 1983” and that “[t]herefore,

    they have not shown a substantial likelihood of success on the merits”).

           The district court also erred in refusing to consider the defendants’

    arguments with respect to PLRA exhaustion. 9 “There is no question that

    exhaustion is mandatory under the PLRA and that unexhausted claims cannot be

    brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007) (emphasis added); see

    also Chandler v. Crosby, 379 F.3d 1278, 1286 (11th Cir. 2004) (“A district court

    must dismiss the suit when it finds that the plaintiff-inmate has not exhausted his

    administrative remedies.”). Accordingly, the plaintiffs could show a substantial

    likelihood of success on the merits only if the defendants were unlikely to

    demonstrate a lack of PLRA exhaustion. See Gonzales v. O Centro Espirita

    Beneficente Uniao do Vegetal, 546 U.S. 418, 429 (2006) (explaining that “the

    burdens at the preliminary injunction stage track the burdens at trial”).

                                                     B

           While the failure to show likelihood of success on the merits alone warrants

    reversal, we briefly address the district court’s analysis of the remaining


    9
      We reject the plaintiffs’ argument that the district court declined to consider PLRA exhaustion
    because the defendants had waived it. The district court alluded to waiver in a footnote, but
    clearly explained that exhaustion would “be fully considered” as part of the defendants’ motion
    to dismiss at a later time, noting simply that it didn’t think exhaustion was an appropriate “issue
    to be decided at the preliminary injunction stage.” Dist. Ct. Order at 28.

                                                     29
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 32 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 30 of 55



    preliminary-injunction factors—irreparable harm, the balancing of the harms, and

    the public interest. Jones v. Governor of Fla., 950 F.3d at 806.

          First, the district court erred in holding, without any meaningful analysis,

    that the plaintiffs would suffer irreparable injury absent an injunction on the

    ground that “COVID-19 will continue to spread throughout Metro West and infect

    additional inmates and staff.” Dist. Ct. Order at 41. We agree with the defendants

    that the inquiry isn’t whether the plaintiffs have shown that the virus poses a

    danger to the inmates in the abstract—it undoubtedly does—but rather whether

    they have shown that they will suffer irreparable injury “unless the injunction

    issues.” Jones v. Governor of Fla., 950 F.3d at 806.

          Although the district court acknowledged that our precedent calls the

    irreparable-injury element “the sine qua non of injunctive relief,” it devoted only a

    single conclusory sentence to addressing that requirement—and it gave no

    consideration to whether the plaintiffs were likely to suffer irreparable injury

    absent an injunction. Dist. Ct. Order at 41. To be sure, the court asserted that

    without injunctive relief, the virus would continue to spread. But given the way it

    decided the case, the court couldn’t properly determine whether the plaintiffs

    would be injured absent injunctive relief because it declined to make factual

    findings about the extent and efficacy of the measures that the defendants were

    already taking. “As we have emphasized on many occasions, the asserted

                                              30
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 33 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 31 of 55



    irreparable injury must be neither remote nor speculative, but actual and

    imminent.” Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (quotation

    omitted); see also Winter, 555 U.S. at 22 (“Issuing a preliminary injunction based

    only on a possibility of irreparable harm is inconsistent with our characterization of

    injunctive relief as an extraordinary remedy that may only be awarded upon a clear

    showing that the plaintiff is entitled to such relief.”). Although the district court

    suggested that there were “factual disputes” regarding the degree to which the

    defendants were implementing protective measures, it opted not to resolve them.

    While the court didn’t have to accept the defendants’ representations that they

    would continue to take measures to safeguard inmates from COVID-19, it clearly

    had to reject those measures as insufficient before deciding that only a mandatory

    injunction could prevent the plaintiffs from suffering irreparable harm.

          Second, the district court erred in its determination of the balance-of-the-

    harms and public-interest factors, which “merge” when, as here, “the Government

    is the opposing party.” See Nken v. Holder, 556 U.S. 418, 435 (2009) (noting as

    much in the stay context). The district court held that “[t]he threat of a continuing

    outbreak of COVID-19” outweighed “the damage to Defendants caused by an

    injunction requiring Defendants to comply with the CDC Guidance” because, the

    court said, the defendants had “not offered any evidence as to why the

    administrative burden resulting from compliance with an injunctive order

                                               31
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 34 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 32 of 55



    outweighs the threat of serious illness or death” that would result from the virus.

    Dist. Ct. Order at 42–43. With regard to the public interest, it held that “an order

    requiring Defendants to implement various measures to reduce the spread of the

    virus in Metro West advances the public interest by reducing the chance of

    community spread.” Id. at 43.

          While the virus unquestionably poses a serious threat to inmates, the district

    court gave insufficient consideration to the burdens with which the injunction

    would saddle the defendants. Cf. Williams, 2020 WL 3056217, at *11 (noting that

    the district court’s preliminary-injunction analysis was “incomplete” because “the

    district court gave scant attention to the harms the BOP argued would result from

    the injunction”). And to be clear, this is not (solely) about weighing health and

    safety against security and administrative efficiency; it is also about weighing

    health and safety against health and safety. As this Court explained in its stay

    order, the injunction stripped away at least some of the defendants’ discretion “to

    allocate scarce resources among different county operations necessary to fight the

    pandemic.” Swain, 958 F.3d at 1090. For example, because “the injunction

    require[d] that the defendants test all inmates with COVID-19 symptoms and

    everyone with whom they have been in contact,” it forced the defendants to

    “allocate limited testing resources to Metro West at the expense of other county

    facilities,” under pain of contempt. Id. Perhaps especially in the prison context,

                                              32
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 35 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 33 of 55



    government officials have a keen interest in maintaining the necessary flexibility to

    react quickly in response to new information about the virus. The district court

    therefore erred in failing to consider the “damage [its] proposed injunction may

    cause” the defendants. Wreal, LLC v. Amazon.com, Inc., 840 F.3d 1244, 1247

    (11th Cir. 2016) (quotation omitted).

           Finally, while it doubtlessly advances the public interest to stem the spread

    of COVID-19, at Metro West and everywhere, the same public interest just as

    doubtlessly favors a proper allocation of public-health resources—an allocation

    that politically accountable (and often local) officials are best equipped to make.

    See S. Bay United Pentecostal Church v. Newsom, No. 19A1044, 2020 WL

    2813056 (U.S. May 29, 2020) (Roberts, C.J., concurring in denial of application

    for injunctive relief) (“Our Constitution principally entrusts ‘[t]he safety and the

    health of the people’ to the politically accountable officials of the States ‘to guard

    and protect.’” (quoting Jacobson v. Massachusetts, 197 U.S. 11, 38 (1905)).10



    10
       Because we conclude that the district court erred in granting the preliminary injunction, we
    needn’t address whether the terms of the injunction violated the PLRA and Federal Rule of Civil
    Procedure 65. We pause to note, however, that the district court’s formulaic recitation at the end
    of its order—that “the relief set forth herein is ‘narrowly drawn, extends no further than
    necessary to correct the violation of’ Plaintiffs’ Eighth Amendment rights, ‘and is the least
    intrusive means necessary to correct’ Defendants’ violation of those rights,” Dist. Ct. Order at
    48–49—may well be insufficient to meet this Court’s reading of PLRA § 3626(a)(1) “to require
    particularized findings that each requirement imposed by the preliminary injunction satisfies
    each of the need-narrowness-intrusiveness criteria,” United States v. Sec’y, Fla. Dep’t of Corr.,
    778 F.3d 1223, 1228 (11th Cir. 2015) (“We see no reason why the term ‘finds’ in § 3626(a)(1)
    does not require the same particularity as the term ‘findings’ in § 3626(b)(3).”); see also Cason
    v. Seckinger, 231 F.3d 777, 785 (11th Cir. 2000) (requiring particularized findings under 18
                                                    33
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 36 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 34 of 55



                                                    III

           While COVID-19 poses novel health risks to incarcerated inmates—and

    novel administrative challenges for jail and prison administrators—the law that the

    district court was bound to apply is well established. In order to obtain a

    preliminary injunction, the plaintiffs had to show a substantial likelihood of

    success on the merits of their constitutional claim, which means that they had to

    demonstrate the defendants’ deliberate indifference—which is to say their utter

    recklessness. Because the district court erred, among other ways, in erroneously

    concluding that the plaintiffs had met that requirement, we conclude that it abused

    its discretion in granting the preliminary injunction.11

           VACATED AND REMANDED.




    U.S.C. § 3626(b)(3) and holding that a “district court’s summary conclusion” that relief met the
    PLRA’s requirements was “seriously deficient”).
    11
       There is one loose end: We recognize that, due to the evolving nature of both the COVID-19
    virus and the public-health community’s recommended responses to it, the district court might be
    faced on remand with a factual landscape that has changed since it issued its injunction. We
    emphasize the Supreme Court’s admonition that, in a suit in which a plaintiff “seeks injunctive
    relief to prevent a substantial risk of serious injury from ripening into actual harm, ‘the
    subjective factor, deliberate indifference, should be determined in light of the prison authorities’
    current attitudes and conduct’: their attitudes and conduct at the time suit is brought and
    persisting thereafter.” Farmer, 511 U.S. at 845 (emphasis added) (quoting Helling v. McKinney,
    509 U.S. 25, 36 (1993)). Accordingly, any future assessment of the defendants’ conduct must
    take account of additional measures and precautions that the defendants have instituted during
    the pendency of this appeal.

                                                    34
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 37 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 35 of 55



    MARTIN, Circuit Judge, dissenting:

          The COVID-19 pandemic is a health crisis without precedent in living

    memory. At the time we heard oral argument in this case, the virus had already

    claimed the lives of over 100,000 Americans. Ctrs. for Disease Control &

    Prevention, United States Coronavirus (COVID-19) Death Toll Surpasses 100,000

    (May 28, 2020), https://www.cdc.gov/media/releases/2020/s0528-coronavirus-

    death-toll.html. COVID-19 is highly infectious and easily communicable. Of

    those infected, approximately 20% will become seriously ill and 1 to 3% will die.

    People with common health conditions including lung or heart disease, diabetes,

    and chronic liver or kidney conditions are at much greater risk of death. About

    15% of them will die if they contract COVID-19. Those who survive may

    nonetheless experience permanent organ and neurological damage. There is no

    known vaccine or effective antiviral medication to prevent or treat infection from

    COVID-19. The only effective way to protect people is to take precautionary

    measures to avoid infection.

          Against this background, seven pretrial detainees held at the Miami-Dade

    Metro West Detention Center (“Metro West”) brought suit against Daniel Junior,

    the director of the Miami-Dade Corrections and Rehabilitation Department

    (“MDCR”), and Miami-Dade County. They sued on behalf of a putative class of

    people detained at Metro West during the COVID-19 pandemic, as well as a subset

                                             35
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 38 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 36 of 55



    of people in pretrial custody at Metro West who are particularly vulnerable to

    injury or death if they contract the virus. The named plaintiffs all have preexisting

    medical conditions that place them among those at highest risk of death or serious

    illness if they are infected. They sought emergency declaratory and injunctive

    relief that would compel Metro West to take steps to reduce the risk of

    transmission of COVID-19 at the facility. 1

           As part of their emergency request for relief, Plaintiffs presented extensive

    evidence showing a unified expert consensus on two essential facts. First, the best

    way to prevent infection is through social distancing. Second, adequate social

    distancing was not possible at the population level in Metro West at the time they

    sought the injunction. Plaintiffs also submitted nearly two dozen sworn affidavits

    describing how jail staff and administrators had failed to implement adequate

    measures to maintain safe conditions even while Metro West remains dangerously

    crowded. On this record, I believe Plaintiffs are likely to succeed on their

    deliberate indifference claim. I would therefore affirm the preliminary injunction

    imposed by the District Judge.




           1
              Plaintiffs also sought a writ of habeas corpus pursuant to 28 U.S.C. § 2241 on behalf of
    the subset of medically vulnerable individuals. Through this request, Plaintiffs sought the
    immediate release of themselves and all other members of the subset. The District Court denied
    the petition. The denial of that petition is not now before us.

                                                    36
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 39 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 37 of 55



                                                   I.

           Because incarceration “strip[s] [detainees] of virtually every means of self-

    protection and foreclose[s] their access to outside aid,” the Constitution imposes

    affirmative obligations on jail officials to provide prisoners with “adequate food,

    clothing, shelter, and medical care,” and to “take reasonable measures to guarantee

    [their] safety.”2 Farmer v. Brennan, 511 U.S. 825, 832–33, 114 S. Ct. 1970, 1976–

    77 (1994) (quotation marks omitted). Jail officials violate the Eighth and

    Fourteenth Amendment when they fail to respond reasonably to a known,

    substantial risk of serious harm, such as “exposure . . . to a serious, communicable

    disease.” See Helling v. McKinney, 509 U.S. 25, 33, 113 S. Ct. 2475, 2480

    (1993); see also Marbury v. Warden, 936 F.3d 1227, 1233 (11th Cir. 2019) (per

    curiam) (“It is well settled that prison officials must take reasonable measures to

    guarantee the safety of the inmates.” (quotation marks omitted)).

           Plaintiffs seeking to prove this type of Fourteenth Amendment violation

    must show that jail officials acted with “deliberate indifference.” Farmer, 511 U.S.

    at 840, 114 S. Ct. at 1980. Plaintiffs must show that they face a substantial risk of

    serious harm and that defendants were deliberately indifferent to that risk.



           2
             While the Fourteenth Amendment governs the constitutional limits of pretrial detention
    conditions, our circuit treats deliberate indifference claims brought under the Fourteenth
    Amendment similarly to those brought on behalf of convicted prisoners under the Eighth
    Amendment. See Taylor v. Hughes, 920 F.3d 729, 733 (11th Cir. 2019).

                                                  37
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 40 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 38 of 55



    Goodman, 718 F.3d at 1331. While the first prong is objective, the second prong

    has both subjective and objective components. There must be a showing that jail

    officials actually knew of the risk and either disregarded it or failed to respond in a

    reasonable manner. Marbury, 936 F.3d at 1233; see Rodriguez v. Sec’y for Dep’t

    of Corr., 508 F.3d 611, 620 (11th Cir. 2007).

          My review of this record amply supports the District Court’s holding that

    Plaintiffs are likely to show their treatment amounted to deliberate indifference.

    Defendants acknowledge their subjective awareness of the objectively grave risk

    the COVID-19 pandemic poses to the safety of those detained at Metro West. But

    Defendants say they took reasonable steps, within the limits of their legal

    authority, to ensure detainee safety in the face of the COVID-19 threat. Unlike the

    majority, I see no abuse of discretion in the District Court’s finding to the contrary.

    This record shows that Defendants knowingly maintained conditions that placed

    detainees at an impermissibly high risk of illness and death in two ways: first, by

    maintaining a dangerously high jail population; and second, by failing to

    implement needed safety measures that would reduce the risk of infection in that

    already unsafe population level. I address these two independent bases for finding

    deliberate indifference in turn.




                                              38
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 41 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 39 of 55



                                             A.

          First there is Metro West’s unsafe population density. I view the evidence

    that Defendants willfully incarcerated people at a population density that they

    knew to be unsafe as sufficient to show deliberate indifference. The majority

    opinion nonetheless concludes that Defendants cannot be found deliberately

    indifferent because they took other steps to decrease the risk of COVID-19

    transmission and because they lack authority to release detainees without a state

    criminal court order. Maj. Op. at 27 & n.7. I reject this reasoning.

          Social distancing is the most effective measure for reducing the risk of

    COVID-19 transmission. But we have unrebutted expert testimony showing that

    adequate social distancing was not possible at Metro West’s population level at the

    time the preliminary injunction issued. Dr. Dushyantha Jayaweera and Dr. Hansel

    Tookes were appointed by the District Court to inspect and report on conditions at

    Metro West. They reflected the overwhelming expert consensus when they opined

    that the dense population of Metro West “makes it impossible to follow CDC

    guidance for social distancing measures, placing staff and inmates at risk for

    COVID-19 infection.” Because of this impossibility, the experts recommended an

    “urgent decrease” in the jail’s population and increased screening for COVID-19.

    Defendants do not dispute the importance of social distancing or that it was

    effectively impossible to achieve social distancing with the population levels at

                                             39
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 42 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 40 of 55



    Metro West when the injunction issued. Yet despite knowledge that the population

    level was unsafe, Defendants continued to detain significantly more people than

    Metro West can safely hold during this pandemic. As a result, people at Metro

    West were much more likely to contract COVID-19 than if the jail population were

    reduced.

          Taken together, these facts make out elements of a claim of deliberate

    indifference. Defendants knew of the risk posed by overcrowding, knew that this

    risk could be most effectively abated by lowering the jail population, and yet did

    not take that step. This knowing failure to take necessary steps to prevent grave

    harm sits comfortably at the heart of what our Court considers to be deliberate

    indifference. See Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 704 (11th

    Cir. 1985) (holding that “if necessary medical treatment has been delayed for non-

    medical reasons, a case of deliberate indifference has been made out”). In the

    following sections I address the majority opinion’s two main reasons for rejecting

    this conclusion: that Defendants took other measures to address the pandemic and

    that they lacked the authority to release detainees.

                                              1.

          The majority says that by taking other measures short of releasing detainees,

    Director Junior “has responded reasonably to the risk of the virus.” Maj. Op. at 27.

    But his taking some steps to reduce the risk of COVID-19 does not excuse his

                                              40
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 43 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 41 of 55



    failure to take the most important step for ensuring detainee safety. That is an

    “urgent decrease” in the detained population of Metro West. Director Junior’s

    knowing failure to do so supports a finding of deliberate indifference.

           Under this Court’s precedent, “good faith efforts” to resolve health risks are

    insufficient to overcome evidence that jail staff “recklessly disregarded the

    necessary means to protect inmate safety.” LaMarca v. Turner, 995 F.2d 1526,

    1538 (11th Cir. 1993). We know deliberate indifference may be shown by proving

    that a detention center knowingly took “an easier but less efficacious course of

    [medical] treatment.” McElligott v. Foley, 182 F.3d 1248, 1255 (11th Cir. 1999).

    And this Court has also found deliberate indifference where prison staff delayed or

    “fail[ed] to provide service acknowledged to be necessary.” Ancata, 769 F.2d at

    704.

           Here, the experts speak with one voice when they say reducing the

    population density at Metro West is “necessary” to reasonably prevent the spread

    of infection. Defendants were subjectively aware of the gravity of the threat posed

    by COVID-19. Director Junior familiarized himself with the CDC

    recommendations and communicated to jail staff that it was “now more important

    than ever that we all practice strict social distancing at all times, no exceptions.” It

    cannot seriously be doubted that Director Junior knew decreasing the jail

    population was the most effective way to reduce the risk of infection. Despite this,

                                               41
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 44 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 42 of 55



    the population density of Metro West was still critically high at the time the

    preliminary injunction issued.

           This record shows that Defendants recklessly failed to take the most

    essential step to ensuring the safety of Metro West detainees. In light of this, I am

    not persuaded that the other measures implemented at Metro West in place of

    lowering the jail population were sufficient to preclude a finding of deliberate

    indifference.

                                                    2.

           Defendants claim they cannot be found deliberately indifferent for their

    failure to address unsafe crowding at Metro West because they lacked the authority

    to release detainees without a state court order. Unlike the majority, I do not think

    the scope of Defendants’ authority under Florida law controls the outcome of the

    deliberate indifference inquiry. Maj. Op. at 27 n.7.

           State laws that compel jail officials to detain people in manifestly unsafe

    conditions cannot preclude a finding of deliberate indifference. In Smith v.

    Sullivan, 611 F.2d 1039 (5th Cir. 1980),3 our predecessor Court rejected a county

    sheriff’s objection to a court order requiring him to decrease the total jail

    population on the grounds that it would “violate his statutory duty to accept


           3
             In Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981) (en banc), the Eleventh
    Circuit adopted as binding precedent all decisions of the former Fifth Circuit rendered prior to
    October 1, 1981.

                                                    42
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 45 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 43 of 55



    prisoners.” Id. at 1043. The Smith panel reasoned that an “allegedly contrary duty

    at state law” cannot “excuse the perpetuation of unconstitutional conditions of

    confinement.” Id. at 1044. In the same way, this Court has held that state-imposed

    budget limitations “will not excuse the failure of correctional systems to maintain a

    certain minimum level of medical service necessary to avoid the imposition of

    cruel and unusual punishment.” Harris v. Thigpen, 941 F.2d 1495, 1509 (11th Cir.

    1991); see also Costello v. Wainwright, 525 F.2d 1239, 1252 (5th Cir. 1976)

    (“[T]he obligation of [prison officials] to eliminate unconstitutionalities does not

    depend upon what the Legislature may do . . . .” (quotation marks omitted)),

    vacated in part on reh’g, 539 F.2d 547 (5th Cir. 1976) (en banc), rev’d, 430 U.S.

    325, 97 S. Ct. 1191 (1977), and opinion reinstated, 553 F.2d 506 (5th Cir. 1977).

    These cases reflect the longstanding rule that, in enforcing state law, officials may

    not knowingly detain people in jails that fall below the minimum constitutional

    standard of safety. See DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489

    U.S. 189, 200, 109 S. Ct. 998, 1005 (1989) (“[W]hen the State by the affirmative

    exercise of its power so restrains an individual’s liberty that it renders him unable

    to care for himself, and at the same time fails to provide for his basic human

    needs—e.g., food, clothing, shelter, medical care, and reasonable safety—it

    transgresses the substantive limits on state action set by the Eighth Amendment




                                              43
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 46 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 44 of 55



    and the Due Process Clause.”); Helling, 509 U.S. at 33, 113 S. Ct. at 2481 (holding

    it is cruel and unusual punishment to hold prisoners “in unsafe conditions”).

          If contrary state law obligations precluded finding deliberate indifference,

    federal courts would be powerless to enjoin unconstitutional prison conditions

    wherever state legislatures act to withhold prison officials’ authority to remedy

    them. But this cannot be the rule. In Brown v. Plata, 563 U.S. 493, 131 S. Ct.

    1910 (2011), the Supreme Court affirmed relief given to address system-wide,

    Eighth-Amendment-violative conditions of confinement caused by overcrowding

    and lack of medical resources. See id. at 500, 520–25, 131 S. Ct. at 1922, 1936–

    39. In doing so, the Supreme Court stood behind a court-imposed remedy even

    though it required measures beyond the authority given to some jail officials under

    state law. Compare Coleman v. Wilson, 912 F. Supp. 1282, 1317 (E.D. Cal. 1995)

    (finding that prison officials’ lack of power or authority to address unconstitutional

    prison conditions caused in part by overcrowding “does not necessarily

    contraindicate scienter”) with Brown, 563 U.S. at 500, 131 S. Ct. at 1922

    (affirming remedial order of three-judge court convened at the request of the

    Coleman court). Congress has also empowered federal courts to exceed the

    bounds of state law in order to correct violations of federal constitutional rights.

    The Prison Litigation Reform Act (“PLRA”) authorizes district courts to “require[]

    or permit[] a government official to exceed his or her authority under State or local

                                              44
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 47 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 45 of 55



    law” when that relief is necessary to correct the violation of a federal right and no

    other relief is sufficient. 18 U.S.C. § 3626(a)(1)(B). It is thus clear that federal

    courts may enjoin the knowing detention of people in unsafe conditions even when

    state law compels that detention.

          This Court’s precedent interpreting Ex parte Young, 209 U.S. 123, 28 S. Ct.

    441 (1908), further supports the idea that Director Junior’s state law obligations to

    the contrary do not preclude finding deliberate indifference. Under Young, a

    plaintiff may seek prospective injunctive relief to remedy ongoing state violations

    of federal law by suing a state official in his official capacity. See Fla. Ass’n of

    Rehab. Facilities, Inc. v. Fla. Dep’t of Health & Rehab. Servs., 225 F.3d 1208,

    1219 (11th Cir. 2000). This type of remedy is “designed to end a continuing

    violation of federal law” and is “necessary to vindicate the federal interest in

    assuring the supremacy of that law.” Id. (quotation marks omitted); see also Green

    v. Mansour, 474 U.S. 64, 68, 106 S. Ct. 423, 426 (1985) (“[T]he availability of

    prospective relief of the sort awarded in Ex parte Young gives life to the

    Supremacy Clause.”). Here, Director Junior has repeatedly insisted that state law

    leaves him no discretion to release detainees even though continuing to detain

    them places them at a significantly heightened risk of contracting COVID-19. But

    if it is his non-discretionary, ministerial role in enforcing state laws that creates




                                               45
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 48 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 46 of 55



    unsafe conditions of confinement in Metro West, he may properly be sued for

    injunctive relief. See Luckey v. Harris, 860 F.2d 1012, 1015–16 (11th Cir. 1988).4

           Because Plaintiffs seek injunctive relief against Director Junior in his

    capacity as a state official, they are not required to prove he personally disregarded

    the risk to their safety. In suits against state officials acting pursuant to state

    authority, “[p]ersonal action by defendants individually is not a necessary

    condition of injunctive relief.” Luckey, 860 F.2d at 1015. Director Junior’s

    continuing enforcement of state law has created widespread, untenably dangerous

    conditions for Metro West detainees and staff. And when state and local officials

    knowingly fail to meet their affirmative constitutional obligation to ensure safe jail

    conditions, “judicial authority may be invoked.” Hutto v. Finney, 437 U.S. 678,


           4
              That Director Junior is employed by Miami-Dade County, not the state of Florida, does
    not likely make him an improper defendant under Ex parte Young. A municipal official who
    “commits an alleged constitutional violation by simply complying with state mandates that
    afford no discretion . . . act[s] as an arm of the State, not the county.” McNeil v. Cmty. Prob.
    Servs., LLC, 945 F.3d 991, 995 (6th Cir. 2019) (alteration adopted) (quotation marks omitted);
    see also Moore v. Urquhart, 899 F.3d 1094, 1103 (9th Cir. 2018) (holding that “[a]ctions
    under Ex parte Young can be brought against both state and county officials”), cert. denied sub
    nom. Johanknecht v. Moore, 139 S. Ct. 2615 (2019); Huminski v. Corsones, 396 F.3d 53, 73 (2d
    Cir. 2005) (finding a county sheriff was “likely a state official when he was performing his
    general duties for the sheriff's department, particularly when he was acting pursuant to state
    law”); Scott v. O’Grady, 975 F.2d 366, 371 (7th Cir. 1992) (observing that “[t]he fact that
    [county sheriffs] normally act as county officials does not mean that they can never act as an arm
    of the state” and holding a function as an arm of the state when he had no discretion in enforcing
    state court order). In this Circuit, we determine whether a county sheriff was a state or municipal
    official for purposes of Eleventh Amendment liability, by examining “how state law defines the
    entity, what degree of control the state maintains over the entity, where funds for the entity are
    derived, and who is responsible for judgment against the entity.” Hufford v. Rodgers, 912 F.2d
    1338, 1341 (11th Cir. 1990).


                                                    46
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 49 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 47 of 55



    687 n.9, 98 S. Ct. 2565, 2572 n.9 (1978) (quotation marks omitted). A rule that

    precludes federal judges from enjoining dangerous jail conditions mandated by

    state law would require those judges to abdicate a core function of their office. 5

                                                   B.

           Setting aside Defendants’ failure to reduce Metro West’s population, I am

    also not persuaded Defendants took sufficient steps to minimize the risk of

    transmission at that unsafe population level. The District Judge rejected

    Defendants’ assurances that “everything that could be done was being done” and

    found that the record “does not unequivocally demonstrate successful

    implementation of the policies, protocols and procedures identified in their

    declarations.” This record supports her finding. The majority describes in detail

    the remedial measures Defendants claim to have taken, noting that the District

    Court accepted those claims. Maj. Op. at 21–24. However, the District Court also

    set out in great detail the statements of the people detained at Metro West, which

    paint a far different picture.6 Together, they support the finding that Defendants


           5
              The majority worries that finding deliberate indifference despite a lack of legal
    authority to act would mean that “any person with physical capacity to provide relief to an
    inmate” could be held deliberately indifferent. Maj. Op. at 27 n.7. I do not share this concern.
    Young defines a narrower range of parties who may be sued in their official capacity to remedy
    unconstitutional jail conditions mandated by state law. That is those who, by virtue of their
    office, have a connection to the unconstitutional act or conduct taken under requirement of state
    law. Luckey, 860 F.2d at 1015–16.
           6
           The majority notes that the District Court did not resolve factual disputes about the
    implementation of Defendants’ policies and procedures. I do not fault the majority for its careful
                                                    47
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 50 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 48 of 55



    systematically failed to implement policies adequate to ensure detainee safety at

    this high population level. This is sufficient, in my view, to support a finding of

    deliberate indifference.

           In declarations submitted in support of Plaintiffs’ motion for a preliminary

    injunction, Metro West detainees describe beds placed so close together they can

    reach out and touch neighboring bunks. Tending to even their most basic daily

    needs requires close contact with other detainees. The limited showers, toilets, and

    telephones are placed close together and they are shared by up to 60 people.

    Detainees say it is often difficult or impossible to clean shared surfaces, such as

    phones, because they are not provided with disinfectant or other cleaning supplies.

    Defendants tell us that all staff and detainees are required to wear masks, but it

    appears adherence to this requirement is problematic. At the time the injunction

    was issued, detainees were each given a mask approximately once a week, but the



    exegesis of the District Court’s order, but I think this degree of scrutiny applied to the scope of
    the District Court’s factual findings is misplaced. See Maj. Op. at 16–20. Our review of
    preliminary injunction orders is meant to be “deferential” due to the expedited nature of
    preliminary injunction proceedings. See Jones v. Governor of Fla., 950 F.3d 795, 806 (11th Cir.
    2020) (per curiam). In the preliminary injunction setting, district courts are in the unenviable
    position of both evaluating the viability of a plaintiff’s claims and balancing the equities of the
    case on an emergency timeline. See id.
            The majority also faults Plaintiffs for raising arguments which the District Court did not
    address in the preliminary injunction order, including Defendants’ failure to implement
    “feasible” social distancing measures. See Maj. Op. at 24–25. It is a mistake to hold this against
    Plaintiffs. After all, an appellee who does not take a cross-appeal may urge affirmance based on
    “any ground that finds support in the record,” including through arguments at odds with the
    reasoning of the lower court. Jaffke v. Dunham, 352 U.S. 280, 281, 77 S. Ct. 307, 308 (1957)
    (per curiam); see also Jennings v. Stephens, 574 U.S. 271, 276, 135 S. Ct. 793, 798 (2015).

                                                    48
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 51 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 49 of 55



    masks are “soft,” “rip a lot,” and “get really dirty.” Sometimes the masks break

    after “two to three days.” Despite this, detainees are not always provided with

    replacements for broken masks and may be chastised or threatened with

    disciplinary action if they request a new one.

          The detainee declarations also suggest Defendants have implemented

    policies that make it impossible to maintain adequate distancing. For example,

    three times a day, detainees must line up “shoulder-to-shoulder,” less than three

    feet apart, to be counted. Detainees also participate in mandatory outdoor

    recreation in a space shared with people from quarantined cells. Before going

    outside, they are lined up less than a foot apart for pat-down inspections. Three

    days can pass between placing a sick call and receiving medical attention. Trips to

    the clinic are made in groups of eight to ten and, once there, detainees must wait

    “shoulder-to-shoulder,” sometimes with people from other cells.

          Taken together, the repeated failures to enact adequate social distancing

    measures documented in these declarations are sufficient to demonstrate a

    systemic, institutional pattern of deliberate indifference. The majority opinion is

    not sufficiently attentive to the way our Circuit has historically addressed

    deliberate indifference claims based on widespread unconstitutional conditions

    within a jail or prison. In cases like these, this Court has held that systemic

    deliberate indifference may be proved through a series of related examples that

                                              49
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 52 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 50 of 55



    demonstrate a pattern of “indifference . . . to the suffering that results.” Thigpen,

    941 F.2d at 1505 (quotation marks omitted). We have allowed plaintiffs to show

    deliberate indifference through a pattern of “systemic deficiencies” or “[r]epeated

    examples of delayed or denied medical care.” Rogers v. Evans, 792 F.2d 1052,

    1057–59 (11th Cir. 1986). Similarly, a series of incidents closely related in time

    “may disclose a pattern of conduct amounting to deliberate indifference.” Id. at

    1058–59. In light of the plaintiffs’ evidence here, I believe they are likely to prove

    a reckless failure to take medically necessary safety precautions at Metro West.

          Remarkably, Defendants have not defended the practices attested to in the

    detainee declarations. The majority correctly points out that the CDC’s

    recommendations recognize that “[s]trategies will need to be tailored to the

    individual space in the facility and the needs of the population and staff.” Maj. Op.

    at 22 (alteration in original). Nevertheless, Defendants have given no explanation

    of why the actual conditions described by detainees were reasonably tailored to

    Metro West’s needs. With this gap in the evidentiary record, the District Court

    was not required to credit Director Junior’s assertion that the measures he

    implemented were adequate. “[A] factfinder may conclude that a prison official

    knew of a substantial risk from the very fact that the risk was obvious.” Hale v.

    Tallapoosa County, 50 F.3d 1579, 1583 (11th Cir. 1995) (quoting Farmer, 511 U.S.

    at 842, 114 S. Ct. at 1981).

                                              50
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 53 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 51 of 55



          The majority opinion also places too much weight on the broad, laudatory

    preamble to Dr. Jayaweera and Dr. Tookes’ court-ordered inspection report, which

    praised Metro West staff for “doing their best balancing social distancing and

    regulation applicable to the facility.” Maj. Op. at 7, 22, 24, 26. It appears the

    District Court either discredited or declined to give dispositive weight to this

    portion of the report, because it did not mention this language anywhere in the

    preliminary injunction order. Under the circumstances, this was not clear error.

    Over Plaintiffs’ objection, Dr. Tookes and Dr. Jayaweera’s inspection was

    conducted at a predetermined time and was limited to predetermined locations

    within the jail. And this record includes declarations from detainees stating that

    immediately before the inspection Metro West staff made numerous last minute

    changes, including moving people out of cells that were going to be inspected so

    they would be less crowded; restocking toilet paper and soap; painting bathroom

    walls to cover black mold; scrubbing down cells; and placing additional soap in the

    unit. There are also post-inspection declarations that document widespread failure

    to implement adequate social distancing measures. I therefore see no error in the

    District Court’s decision to give no weight to the notion that Metro West staff were

    doing their best.




                                              51
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 54 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 52 of 55



                                              II.

          In closing, I will briefly describe why I part ways with the majority’s

    analysis of what it describes as “threshold issues”: municipal liability under Monell

    v. Department of Social Services, 436 U.S. 658, 86 S. Ct. 2018 (1978), and the

    PLRA’s administrative exhaustion requirement. Maj. Op. at 28.

          Under Monell, a plaintiff seeking to hold a municipality liable for a

    constitutional violation must identify either an officially promulgated county

    policy or an unofficial custom or practice shown through the acts of a final

    policymaker. Grech v. Clayton County, 335 F.3d 1326, 1329 (11th Cir. 2003). I

    agree with the majority that, typically, district courts should address municipal

    liability in evaluating whether plaintiffs proceeding against a municipality are

    likely to succeed on the merits. Maj. Op. at 28–29. But I’ve set out why I think

    Plaintiffs may properly proceed against Director Junior as a state official under Ex

    parte Young. See supra, pages 45–47 & n.4. If Plaintiffs can get their desired

    relief by proceeding against Director Junior in his capacity as a state official, I

    don’t believe they are required to also show that they will prevail on their claims

    against Miami-Dade County under Monell.

          Neither do I think the District Court erred in deferring its ruling on

    exhaustion. Defendants’ brief in opposition to the preliminary injunction included

    a scant two paragraphs of argument on administrative exhaustion and no citations

                                               52
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 55 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 53 of 55



    to the record. But they tried to incorporate the arguments they made about

    exhaustion in a separate motion that is 97 pages long, including a 13-page brief and

    84 additional pages of exhibits. That motion was filed on a different briefing

    schedule, and Plaintiffs had not yet responded to Defendants’ filing at the time the

    District Court ruled on the preliminary injunction. The District Court found that

    Defendants’ opposition to the preliminary injunction improperly attempted to

    incorporate by reference their separate motion to dismiss for failure to exhaust.

            Our Court certainly would not opine on an issue that was merely

    incorporated by reference by one party and not fully briefed (for lack of

    opportunity) by the other. I am aware of no basis for requiring district judges to

    live by a different standard. Beyond that, administrative exhaustion is an

    affirmative defense for which Defendants bear the burden of proof. See Jones v.

    Bock, 549 U.S. 199, 212, 127 S. Ct. 910, 919 (2007); Turner v. Burnside, 541 F.3d

    1077, 1082 (11th Cir. 2008). Before ruling on exhaustion, a district court must

    ensure the plaintiff has “sufficient opportunity to develop a record.” Bryant v.

    Rich, 530 F.3d 1368, 1376 (11th Cir. 2008). And although proving exhaustion is a

    “precondition to an adjudication on the merits,” it is not jurisdictional and may be

    raised by Defendants at various times in the course of litigation. Id. at 1374 &

    n.10.




                                             53
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 56 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 54 of 55



          Here, the District Court acted well within its discretion when it rejected

    Defendants’ attempts to incorporate a separate, sizeable filing into its brief. This

    Court traditionally gives “great deference to a district court’s interpretation of its

    local rules,” Clark v. Hous. Auth. of City of Alma, 971 F.2d 723, 727 (11th Cir.

    1992), including its authority to enforce page limitations, Yates v. Cobb Cty. Sch.

    Dist., 687 F. App’x 866, 868 (11th Cir. 2017) (per curiam) (unpublished).

    Certainly our Court actively polices its own page limits requirements. For

    example, we have said that an attempt to incorporate by reference 25 pages of

    lower-court briefing into an appellate brief “makes a mockery of our rules

    governing page limitations and length.” Four Seasons Hotels & Resorts, B.V. v.

    Consorcio Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir. 2004). I would do the

    District Judge the courtesy of allowing her, in turn, to manage her own docket and

    page limits.

                                              III.

          The COVID-19 pandemic is a global health crisis that has taken the lives of

    thousands and strained every level of our society and government. But crises do

    not lower the constitutional limits on the conditions in which people may be

    confined against their will. People held in prisons and detention centers are among

    the most vulnerable to the ravages of this devastating illness. I do not understand

    the Fourteenth Amendment to permit the knowing and willful detention of human

                                               54
Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 57 of 83
                 Case: 20-11622 Date Filed: 06/15/2020 Page: 55 of 55



    beings in circumstances that place them at great risk of death or grave illness. I

    would affirm the District Court Order granting Plaintiffs’ motion for a preliminary

    injunction.

          I respectfully dissent.




                                             55
    Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 58 of 83
       Interim Guidance on Management of Coronavirus Disease
                     Case: 20-11622 Date Filed: 06/15/2020 Page: 1 of 26

       2019 (COVID-19) in Correctional and Detention Facilities

  This interim guidance is based on what is currently known about the transmission and severity of corona-
  virus disease 2019 (COVID-19) as of March 23, 2020.
  The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as
  additional information becomes available. Please check the following CDC website periodically for updated
  interim guidance: https://www.cdc.gov/coronavirus/2019-ncov/index.html.
  This document provides interim guidance specific for correctional facilities and detention centers during the
  outbreak of COVID-19, to ensure continuation of essential public services and protection of the health and
  safety of incarcerated and detained persons, staff, and visitors. Recommendations may need to be revised as
  more information becomes available.

                                              Who is the intended audience
  In this guidance                            for this guidance?
  • Who is the intended audience for this
                                              This document is intended to
    guidance?
                                              provide guiding principles for
  • Why is this guidance being issued?        healthcare and non-healthcare
  • What topics does this guidance            administrators of correctional
    include?                                  and detention facilities
                                              (including but not limited
  • Definitions of Commonly Used Terms        to federal and state prisons,
  • Facilities with Limited Onsite            local jails, and detention centers),
    Healthcare Services                       law enforcement agencies that
                                              have custodial authority for detained populations (i.e., US
  • COVID-19 Guidance for Correctional        Immigration and Customs Enforcement and US Marshals
    Facilities                                Service), and their respective health departments, to assist in
  • Operational Preparedness                  preparing for potential introduction, spread, and mitigation
                                              of COVID-19 in their facilities. In general, the document uses
  • Prevention
                                              terminology referring to correctional environments but can also
  • Management                                be applied to civil and pre-trial detention settings.
  • Infection Control                         This guidance will not necessarily address every possible
  • Clinical Care of COVID-19 Cases           custodial setting and may not use legal terminology specific
  • Recommended PPE and PPE Training          to individual agencies’ authorities or processes. The guidance
                                              may need to be adapted based on individual facilities’
    for Staff and Incarcerated/Detained
                                              physical space, staffing, population, operations, and
    Persons
                                              other resources and conditions. Facilities should contact
  • Verbal Screening and Temperature          CDC or their state, local, territorial, and/or tribal public health
    Check Protocols for Incarcerated/         department if they need assistance in applying these principles
    Detained Persons, Staff, and Visitors     or addressing topics that are not specifically covered in this
                                              guidance.




                                                            cdc.gov/coronavirus
CS 316182-A   03/27/2020
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 59 of 83
                   Case: 20-11622 Date Filed: 06/15/2020 Page: 2 of 26
Why is this guidance being issued?
Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food
service, and workplace components in a single physical setting. The integration of these components presents
unique challenges for control of COVID-19 transmission among incarcerated/detained persons, staff, and
visitors. Consistent application of specific preparation, prevention, and management measures can help
reduce the risk of transmission and severe disease from COVID-19.
• Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments,
  heightening the potential for COVID-19 to spread once introduced.
• In most cases, incarcerated/detained persons are not permitted to leave the facility.
• There are many opportunities for COVID-19 to be introduced into a correctional or detention facility,
  including daily staff ingress and egress; transfer of incarcerated/detained persons between facilities and
  systems, to court appearances, and to outside medical visits; and visits from family, legal representatives,
  and other community members. Some settings, particularly jails and detention centers, have high turnover,
  admitting new entrants daily who may have been exposed to COVID-19 in the surrounding community or
  other regions.
• Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the
  potential to introduce COVID-19 from different geographic areas.
• Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of
  facility, as well as the current level of available capacity, which is partly based on medical isolation needs for
  other conditions.
• Adequate levels of custody and healthcare staffing must be maintained to ensure safe operation of the
  facility, and options to practice social distancing through work alternatives such as working from home or
  reduced/alternate schedules are limited for many staff roles.
• Correctional and detention facilities can be complex, multi-employer settings that include government
  and private employers. Each is organizationally distinct and responsible for its own operational, personnel,
  and occupational health protocols and may be prohibited from issuing guidance or providing services to
  other employers or their staff within the same setting. Similarly, correctional and detention facilities may
  house individuals from multiple law enforcement agencies or jurisdictions subject to different policies and
  procedures.
• Incarcerated/detained persons and staff may have medical conditions that increase their risk of severe
  disease from COVID-19.
• Because limited outside information is available to many incarcerated/detained persons, unease and
  misinformation regarding the potential for COVID-19 spread may be high, potentially creating security and
  morale challenges.
• The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent
  handwashing) may be limited and is determined by the supplies provided in the facility and by security
  considerations. Many facilities restrict access to soap and paper towels and prohibit alcohol-based hand
  sanitizer and many disinfectants.
• Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay
  requirements and fear of isolation.
CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of
COVID-19 cases as well as close contacts of cases in community-based settings. Where relevant, commu-
nity-focused guidance documents are referenced in this document and should be monitored regularly for
updates, but they may require adaptation for correctional and detention settings.

                                                          2
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 60 of 83
                         Case: 20-11622 Date Filed: 06/15/2020 Page: 3 of 26
This guidance document provides additional recommended best practices specifically for correctional and
detention facilities. At this time, different facility types (e.g., prison vs. jail) and sizes are not differ-
entiated. Administrators and agencies should adapt these guiding principles to the specific needs
of their facility.

What topics does this guidance include?
The guidance below includes detailed recommendations on the following topics related to COVID-19 in correc-
tional and detention settings:
√ Operational and communications preparations for COVID-19
√ Enhanced cleaning/disinfecting and hygiene practices
√ Social distancing strategies to increase space between individuals in the facility
√ How to limit transmission from visitors
√ Infection control, including recommended personal protective equipment (PPE) and potential alternatives
  during PPE shortages
√ Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, staff,
  and visitors
√ Medical isolation of confirmed and suspected cases and quarantine of contacts, including considerations
  for cohorting when individual spaces are limited
√ Healthcare evaluation for suspected cases, including testing for COVID-19
√ Clinical care for confirmed and suspected cases
√ Considerations for persons at higher risk of severe disease from COVID-19

Definitions of Commonly Used Terms
Close contact of a COVID-19 case—In the context of COVID-19, an individual is considered a close contact
if they a) have been within approximately 6 feet of a COVID-19 case for a prolonged period of time or b)
have had direct contact with infectious secretions from a COVID-19 case (e.g., have been coughed on). Close
contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case.
Data to inform the definition of close contact are limited. Considerations when assessing close contact include
the duration of exposure (e.g., longer exposure time likely increases exposure risk) and the clinical symptoms
of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a severely ill
patient).
Cohorting—Cohorting refers to the practice of isolating multiple laboratory-confirmed COVID-19 cases
together as a group, or quarantining close contacts of a particular case together as a group. Ideally, cases
should be isolated individually, and close contacts should be quarantined individually. However, some
correctional facilities and detention centers do not have enough individual cells to do so and must consider
cohorting as an alternative. See Quarantine and Medical Isolation sections below for specific details about
ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.
Community transmission of COVID-19—Community transmission of COVID-19 occurs when individuals
acquire the disease through contact with someone in their local community, rather than through travel to an
affected location. Once community transmission is identified in a particular area, correctional facilities and
detention centers are more likely to start seeing cases inside their walls. Facilities should consult with local
public health departments if assistance is needed in determining how to define “local community” in the
context of COVID-19 spread. However, because all states have reported cases, all facilities should be vigilant
for introduction into their populations.

                                                        3
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 61 of 83
                         Case: 20-11622 Date Filed: 06/15/2020 Page: 4 of 26
Confirmed vs. Suspected COVID-19 case—A confirmed case has received a positive result from a COVID-19
laboratory test, with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not
been tested or is awaiting test results. If test results are positive, a suspected case becomes a confirmed case.
Incarcerated/detained persons—For the purpose of this document, “incarcerated/detained persons”
refers to persons held in a prison, jail, detention center, or other custodial setting where these guidelines are
generally applicable. The term includes those who have been sentenced (i.e., in prisons) as well as those held
for pre-trial (i.e., jails) or civil purposes (i.e, detention centers). Although this guidance does not specifically
reference individuals in every type of custodial setting (e.g., juvenile facilities, community confinement facil-
ities), facility administrators can adapt this guidance to apply to their specific circumstances as needed.
Medical Isolation—Medical isolation refers to confining a confirmed or suspected COVID-19 case (ideally
to a single cell with solid walls and a solid door that closes), to prevent contact with others and to reduce the
risk of transmission. Medical isolation ends when the individual meets pre-established clinical and/or testing
criteria for release from isolation, in consultation with clinical providers and public health officials (detailed
in guidance below). In this context, isolation does NOT refer to punitive isolation for behavioral infractions
within the custodial setting. Staff are encouraged to use the term “medical isolation” to avoid confusion.
Quarantine—Quarantine refers to the practice of confining individuals who have had close contact with
a COVID-19 case to determine whether they develop symptoms of the disease. Quarantine for COVID-19
should last for a period of 14 days. Ideally, each quarantined individual would be quarantined in a single cell
with solid walls and a solid door that closes. If symptoms develop during the 14-day period, the individual
should be placed under medical isolation and evaluated for COVID-19. If symptoms do not develop,
movement restrictions can be lifted, and the individual can return to their previous residency status within
the facility.
Social Distancing—Social distancing is the practice of increasing the space between individuals and
decreasing the frequency of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet
between all individuals, even those who are asymptomatic). Social distancing strategies can be applied on an
individual level (e.g., avoiding physical contact), a group level (e.g., canceling group activities where individuals
will be in close contact), and an operational level (e.g., rearranging chairs in the dining hall to increase
distance between them). Although social distancing is challenging to practice in correctional and detention
environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-19.
Additional information about social distancing, including information on its use to reduce the spread of other
viral illnesses, is available in this CDC publication.
Staff—In this document, “staff” refers to all public sector employees as well as those working for a private
contractor within a correctional facility (e.g., private healthcare or food service). Except where noted, “staff”
does not distinguish between healthcare, custody, and other types of staff including private facility operators.
Symptoms—Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory
infections, COVID-19 can vary in severity from mild to severe. When severe, pneumonia, respiratory failure,
and death are possible. COVID-19 is a novel disease, therefore the full range of signs and symptoms, the
clinical course of the disease, and the individuals and populations most at risk for disease and complications
are not yet fully understood. Monitor the CDC website for updates on these topics.

Facilities with Limited Onsite Healthcare Services
Although many large facilities such as prisons and some jails usually employ onsite healthcare staff and have
the capacity to evaluate incarcerated/detained persons for potential illness within a dedicated healthcare
space, many smaller facilities do not. Some of these facilities have access to on-call healthcare staff or
providers who visit the facility every few days. Others have neither onsite healthcare capacity nor onsite
medical isolation/quarantine space and must transfer ill patients to other correctional or detention facilities
or local hospitals for evaluation and care.

                                                          4
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 62 of 83
                         Case: 20-11622 Date Filed: 06/15/2020 Page: 5 of 26
The majority of the guidance below is designed to be applied to any correctional or detention facility, either
as written or with modifications based on a facility’s individual structure and resources. However, topics
related to healthcare evaluation and clinical care of confirmed and suspected COVID-19 cases and their close
contacts may not apply directly to facilities with limited or no onsite healthcare services. It will be especially
important for these types of facilities to coordinate closely with their state, local, tribal, and/or territorial
health department when they encounter confirmed or suspected cases among incarcerated/detained persons
or staff, in order to ensure effective medical isolation and quarantine, necessary medical evaluation and care,
and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
healthcare where possible.
Note that all staff in any sized facility, regardless of the presence of onsite healthcare services, should observe
guidance on recommended PPE in order to ensure their own safety when interacting with confirmed and
suspected COVID-19 cases. Facilities should make contingency plans for the likely event of PPE shortages
during the COVID-19 pandemic.

COVID-19 Guidance for Correctional Facilities
Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness,
Prevention, and Management of COVID-19. Recommendations across these sections can be applied simulta-
neously based on the progress of the outbreak in a particular facility and the surrounding community.
• Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19
  transmission in the facility. Strategies focus on operational and communications planning and personnel
  practices.
• Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the
  facility to inside. Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection
  of the facility, screening (new intakes, visitors, and staff), continued communication with incarcerated/
  detained persons and staff, and social distancing measures (increasing distance between individuals).
• Management. This guidance is intended to help facilities clinically manage confirmed and suspected
  COVID-19 cases inside the facility and prevent further transmission. Strategies include medical isolation
  and care of incarcerated/detained persons with symptoms (including considerations for cohorting),
  quarantine of cases’ close contacts, restricting movement in and out of the facility, infection control
  practices for individuals interacting with cases and quarantined contacts or contaminated items, intensified
  social distancing, and cleaning and disinfecting areas visited by cases.

Operational Preparedness
Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the
symptoms of COVID-19 and how to respond if they develop symptoms. Other essential actions include
developing contingency plans for reduced workforces due to absences, coordinating with public health and
correctional partners, and communicating clearly with staff and incarcerated/detained persons about these
preparations and how they may temporarily alter daily life.

Communication & Coordination
√ Develop information-sharing systems with partners.
      ο Identify points of contact in relevant state, local, tribal, and/or territorial public health departments
        before cases develop. Actively engage with the health department to understand in advance which
        entity has jurisdiction to implement public health control measures for COVID-19 in a particular
        correctional or detention facility.
      ο Create and test communications plans to disseminate critical information to incarcerated/detained
        persons, staff, contractors, vendors, and visitors as the pandemic progresses.

                                                         5
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 63 of 83
                     Case: 20-11622 Date Filed: 06/15/2020 Page: 6 of 26
    ο Communicate with other correctional facilities in the same geographic area to share information
       including disease surveillance and absenteeism patterns among staff.
     ο Where possible, put plans in place with other jurisdictions to prevent confirmed and suspected
       COVID-19 cases and their close contacts from being transferred between jurisdictions and facilities
       unless necessary for medical evaluation, medical isolation/quarantine, clinical care, extenuating
       security concerns, or to prevent overcrowding.
     ο Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information
       becomes known.
√ Review existing pandemic flu, all-hazards, and disaster plans, and revise for COVID-19.
     ο Ensure that physical locations (dedicated housing areas and bathrooms) have been identified
       to isolate confirmed COVID-19 cases and individuals displaying COVID-19 symptoms, and to
       quarantine known close contacts of cases. (Medical isolation and quarantine locations should be
       separate). The plan should include contingencies for multiple locations if numerous cases and/
       or contacts are identified and require medical isolation or quarantine simultaneously. See Medical
       Isolation and Quarantine sections below for details regarding individual medical isolation and
       quarantine locations (preferred) vs. cohorting.
     ο Facilities without onsite healthcare capacity should make a plan for how they will ensure that
       suspected COVID-19 cases will be isolated, evaluated, tested (if indicated), and provided necessary
       medical care.
     ο Make a list of possible social distancing strategies that could be implemented as needed at different
       stages of transmission intensity.
     ο Designate officials who will be authorized to make decisions about escalating or de-escalating
       response efforts as the epidemiologic context changes.
√ Coordinate with local law enforcement and court officials.
     ο Identify lawful alternatives to in-person court appearances, such as virtual court, as a social
       distancing measure to reduce the risk of COVID-19 transmission.
     ο Explore strategies to prevent over-crowding of correctional and detention facilities during a
       community outbreak.
√ Post signage throughout the facility communicating the following:
     ο For all: symptoms of COVID-19 and hand hygiene instructions
     ο For incarcerated/detained persons: report symptoms to staff
     ο For staff: stay at home when sick; if symptoms develop while on duty, leave the facility as soon
       as possible and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms
       including self-isolating at home, contacting their healthcare provider as soon as possible to
       determine whether they need to be evaluated and tested, and contacting their supervisor.
     ο Ensure that signage is understandable for non-English speaking persons and those with low literacy,
       and make necessary accommodations for those with cognitive or intellectual disabilities and those
       who are deaf, blind, or low-vision.

Personnel Practices
√ Review the sick leave policies of each employer that operates in the facility.
     ο Review policies to ensure that they actively encourage staff to stay home when sick.
     ο If these policies do not encourage staff to stay home when sick, discuss with the contract company.
     ο Determine which officials will have the authority to send symptomatic staff home.


                                                      6
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 64 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 7 of 26
√ Identify staff whose duties would allow them to work from home. Where possible, allowing
  staff to work from home can be an effective social distancing strategy to reduce the risk of
  COVID-19 transmission.
      ο Discuss work from home options with these staff and determine whether they have the supplies and
        technological equipment required to do so.
      ο Put systems in place to implement work from home programs (e.g., time tracking, etc.).
√ Plan for staff absences. Staff should stay home when they are sick, or they may need to stay home to
  care for a sick household member or care for children in the event of school and childcare dismissals.
      ο Allow staff to work from home when possible, within the scope of their duties.
      ο Identify critical job functions and plan for alternative coverage by cross-training staff where possible.
      ο Determine minimum levels of staff in all categories required for the facility to function safely. If
        possible, develop a plan to secure additional staff if absenteeism due to COVID-19 threatens to bring
        staffing to minimum levels.
      ο Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare
        staff shortages.
√ Consider offering revised duties to staff who are at higher risk of severe illness with COVID-19.
  Persons at higher risk may include older adults and persons of any age with serious underlying medical
  conditions including lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
  check regularly for updates as more data become available to inform this issue.
      ο Facility administrators should consult with their occupational health providers to determine whether
        it would be allowable to reassign duties for specific staff members to reduce their likelihood of
        exposure to COVID-19.
√ Offer the seasonal influenza vaccine to all incarcerated/detained persons (existing population
  and new intakes) and staff throughout the influenza season. Symptoms of COVID-19 are similar to
  those of influenza. Preventing influenza cases in a facility can speed the detection of COVID-19 cases and
  reduce pressure on healthcare resources.
√ Reference the Occupational Safety and Health Administration website for recommendations
  regarding worker health.
√ Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can
  use within its role as an employer.

Operations & Supplies
√ Ensure that sufficient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies
  (consistent with the healthcare capabilities of the facility) are on hand and available, and have
  a plan in place to restock as needed if COVID-19 transmission occurs within the facility.
      ο Standard medical supplies for daily clinic needs
      ο Tissues
      ο Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and
        thereby discourage frequent hand washing.
      ο Hand drying supplies
      ο Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security
        restrictions)
      ο Cleaning supplies, including EPA-registered disinfectants effective against the virus that causes
        COVID-19

                                                       7
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 65 of 83
                      Case: 20-11622 Date Filed: 06/15/2020 Page: 8 of 26
     ο Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and
        disposable gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information,
        including recommendations for extending the life of all PPE categories in the event of shortages, and
        when face masks are acceptable alternatives to N95s.
      ο Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19
        testing is indicated
√ Make contingency plans for the probable event of PPE shortages during the COVID-19
  pandemic, particularly for non-healthcare workers.
      ο See CDC guidance optimizing PPE supplies.
√ Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting
  where security concerns allow. If soap and water are not available, CDC recommends cleaning hands
  with an alcohol-based hand sanitizer that contains at least 60% alcohol. Consider allowing staff to carry
  individual-sized bottles for their personal hand hygiene while on duty.
√ Provide a no-cost supply of soap to incarcerated/detained persons, sufficient to allow frequent
  hand washing. (See Hygiene section below for additional detail regarding recommended frequency and
  protocol for hand washing.)
      ο Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin
        and thereby discourage frequent hand washing.
√ If not already in place, employers operating within the facility should establish a respiratory
  protection program as appropriate, to ensure that staff and incarcerated/detained persons
  are fit tested for any respiratory protection they will need within the scope of their
  responsibilities.
√ Ensure that staff and incarcerated/detained persons are trained to correctly don, doff, and
  dispose of PPE that they will need to use within the scope of their responsibilities. See Table 1
  for recommended PPE for incarcerated/detained persons and staff with varying levels of contact with
  COVID-19 cases or their close contacts.

Prevention
Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can
prevent introduction of COVID-19 from the community and reduce transmission if it is already inside by
reinforcing good hygiene practices among incarcerated/detained persons, staff, and visitors (including
increasing access to soap and paper towels), intensifying cleaning/disinfection practices, and implementing
social distancing strategies.
Because many individuals infected with COVID-19 do not display symptoms, the virus could be present
in facilities before cases are identified. Both good hygiene practices and social distancing are critical in
preventing further transmission.

Operations
√ Stay in communication with partners about your facility’s current situation.
      ο State, local, territorial, and/or tribal health departments
      ο Other correctional facilities
√ Communicate with the public about any changes to facility operations, including visitation
  programs.




                                                         8
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 66 of 83
                     Case: 20-11622 Date Filed: 06/15/2020 Page: 9 of 26
√ Restrict transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities unless necessary for medical evaluation, medical isolation/quarantine, clinical care,
  extenuating security concerns, or to prevent overcrowding.
     ο Strongly consider postponing non-urgent outside medical visits.
     ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
       the Screening section below, before the individual leaves the facility. If an individual does not clear
       the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
       including putting a face mask on the individual, immediately placing them under medical isolation,
       and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that
       the receiving facility has capacity to properly isolate the individual upon arrival. Ensure that staff
       transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
       cleaned thoroughly after transport.
√ Implement lawful alternatives to in-person court appearances where permissible.
√ Where relevant, consider suspending co-pays for incarcerated/detained persons seeking
  medical evaluation for respiratory symptoms.
√ Limit the number of operational entrances and exits to the facility.

Cleaning and Disinfecting Practices
√ Even if COVID-19 cases have not yet been identified inside the facility or in the surrounding
  community, begin implementing intensified cleaning and disinfecting procedures according to
  the recommendations below. These measures may prevent spread of COVID-19 if introduced.
√ Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor
  these recommendations for updates.
     ο Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially
       in common areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g.,
       doorknobs, light switches, sink handles, countertops, toilets, toilet handles, recreation equipment,
       kiosks, and telephones).
     ο Staff should clean shared equipment several times per day and on a conclusion of use basis (e.g.,
       radios, service weapons, keys, handcuffs).
     ο Use household cleaners and EPA-registered disinfectants effective against the virus that causes
       COVID-19 as appropriate for the surface, following label instructions. This may require lifting
       restrictions on undiluted disinfectants.
     ο Labels contain instructions for safe and effective use of the cleaning product, including precautions
       that should be taken when applying the product, such as wearing gloves and making sure there is
       good ventilation during use.
√ Consider increasing the number of staff and/or incarcerated/detained persons trained and
  responsible for cleaning common areas to ensure continual cleaning of these areas throughout
  the day.
√ Ensure adequate supplies to support intensified cleaning and disinfection practices, and have a
  plan in place to restock rapidly if needed.




                                                      9
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 67 of 83
                  Case: 20-11622 Date Filed: 06/15/2020 Page: 10 of 26
Hygiene
√ Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies
  throughout the facility, including in bathrooms, food preparation and dining areas, intake
  areas, visitor entries and exits, visitation rooms and waiting rooms, common areas, medical,
  and staff-restricted areas (e.g., break rooms).
√ Encourage all persons in the facility to take the following actions to protect themselves and
  others from COVID-19. Post signage throughout the facility, and communicate this information
  verbally on a regular basis. Sample signage and other communications materials are available on
  the CDC website. Ensure that materials can be understood by non-English speakers and those with low
  literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and those
  who are deaf, blind, or low-vision.
      ο Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a
        tissue) rather than with your hand when you cough or sneeze, and throw all tissues in the trash
        immediately after use.
      ο Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20
        seconds, especially after coughing, sneezing, or blowing your nose; after using the bathroom; before
        eating or preparing food; before taking medication; and after touching garbage.
      ο Avoid touching your eyes, nose, or mouth without cleaning your hands first.
      ο Avoid sharing eating utensils, dishes, and cups.
      ο Avoid non-essential physical contact.
√ Provide incarcerated/detained persons and staff no-cost access to:
      ο Soap—Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate
        the skin, as this would discourage frequent hand washing.
      ο Running water, and hand drying machines or disposable paper towels for hand washing
      ο Tissues and no-touch trash receptacles for disposal
√ Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on
  security restrictions. Consider allowing staff to carry individual-sized bottles to maintain hand hygiene.
√ Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to
  potential contamination of shared items and close contact between individuals.

Prevention Practices for Incarcerated/Detained Persons
√ Perform pre-intake screening and temperature checks for all new entrants. Screening
  should take place in the sallyport, before beginning the intake process, in order to identify and
  immediately place individuals with symptoms under medical isolation. See Screening section below for
  the wording of screening questions and a recommended procedure to safely perform a temperature check.
  Staff performing temperature checks should wear recommended PPE (see PPE section below).
      ο If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
           Require the individual to wear a face mask.
           Ensure that staff who have direct contact with the symptomatic individual wear recommended PPE.
           Place the individual under medical isolation (ideally in a room near the screening location,
            rather than transporting the ill individual through the facility), and refer to healthcare staff for
            further evaluation. (See Infection Control and Clinical Care sections below.)
           Facilities without onsite healthcare staff should contact their state, local, tribal, and/or territorial
            health department to coordinate effective medical isolation and necessary medical care.

                                                        10
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 68 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 11 of 26
     ο If an individual is a close contact of a known COVID-19 case (but has no COVID-19
        symptoms):
            Quarantine the individual and monitor for symptoms two times per day for 14 days. (See
             Quarantine section below.)
            Facilities without onsite healthcare staff should contact their state, local, tribal, and/or
             territorial health department to coordinate effective quarantine and necessary medical care.
√ Implement social distancing strategies to increase the physical space between incarcerated/
  detained persons (ideally 6 feet between all individuals, regardless of the presence of
  symptoms). Strategies will need to be tailored to the individual space in the facility and the needs of the
  population and staff. Not all strategies will be feasible in all facilities. Example strategies with varying
  levels of intensity include:
      ο Common areas:
            Enforce increased space between individuals in holding cells, as well as in lines and waiting areas
             such as intake (e.g., remove every other chair in a waiting area)
      ο Recreation:
            Choose recreation spaces where individuals can spread out
            Stagger time in recreation spaces
            Restrict recreation space usage to a single housing unit per space (where feasible)
      ο Meals:
            Stagger meals
            Rearrange seating in the dining hall so that there is more space between individuals (e.g.,
             remove every other chair and use only one side of the table)
            Provide meals inside housing units or cells
      ο Group activities:
            Limit the size of group activities
            Increase space between individuals during group activities
            Suspend group programs where participants are likely to be in closer contact than they are in
             their housing environment
            Consider alternatives to existing group activities, in outdoor areas or other areas where
             individuals can spread out
      ο Housing:
            If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more
             in all directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
            Arrange bunks so that individuals sleep head to foot to increase the distance between them
            Rearrange scheduled movements to minimize mixing of individuals from different housing areas
      ο Medical:
            If possible, designate a room near each housing unit to evaluate individuals with COVID-19
             symptoms, rather than having them walk through the facility to be evaluated in the medical
             unit. If this is not feasible, consider staggering sick call.
            Designate a room near the intake area to evaluate new entrants who are flagged by the intake
             screening process for COVID-19 symptoms or case contact, before they move to other parts of
             the facility.


                                                       11
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 69 of 83
                   Case: 20-11622 Date Filed: 06/15/2020 Page: 12 of 26
√ Communicate clearly and frequently with incarcerated/detained persons about changes to their
  daily routine and how they can contribute to risk reduction.
√ Note that if group activities are discontinued, it will be important to identify alternative forms
  of activity to support the mental health of incarcerated/detained persons.
√ Consider suspending work release programs and other programs that involve movement of
  incarcerated/detained individuals in and out of the facility.
√ Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular
  basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Reminders to report COVID-19 symptoms to staff at the first sign of illness
√ Consider having healthcare staff perform rounds on a regular basis to answer questions about
  COVID-19.

Prevention Practices for Staff
√ Remind staff to stay at home if they are sick. Ensure that staff are aware that they will not be able to
  enter the facility if they have symptoms of COVID-19, and that they will be expected to leave the facility as
  soon as possible if they develop symptoms while on duty.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all staff daily on entry. See Screening section below for wording of screening
  questions and a recommended procedure to safely perform temperature checks.
      ο In very small facilities with only a few staff, consider self-monitoring or virtual monitoring (e.g.,
        reporting to a central authority via phone).
      ο Send staff home who do not clear the screening process, and advise them to follow CDC-
        recommended steps for persons who are ill with COVID-19 symptoms.
√ Provide staff with up-to-date information about COVID-19 and about facility policies on a
  regular basis, including:
      ο Symptoms of COVID-19 and its health risks
      ο Employers’ sick leave policy
      ο If staff develop a fever, cough, or shortness of breath while at work: immediately put on a
        face mask, inform supervisor, leave the facility, and follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
      ο If staff test positive for COVID-19: inform workplace and personal contacts immediately, and
        do not return to work until a decision to discontinue home medical isolation precautions is made.
        Monitor CDC guidance on discontinuing home isolation regularly as circumstances evolve rapidly.
      ο If a staff member is identified as a close contact of a COVID-19 case (either within
        the facility or in the community): self-quarantine at home for 14 days and return to work if
        symptoms do not develop. If symptoms do develop, follow CDC-recommended steps for persons who
        are ill with COVID-19 symptoms.
√ If a staff member has a confirmed COVID-19 infection, the relevant employers should inform
  other staff about their possible exposure to COVID-19 in the workplace, but should maintain
  confidentiality as required by the Americans with Disabilities Act.
      ο Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever,
        cough, or shortness of breath).


                                                       12
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 70 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 13 of 26
√ When feasible and consistent with security priorities, encourage staff to maintain a distance of
  6 feet or more from an individual with respiratory symptoms while interviewing, escorting, or
  interacting in other ways.
√ Ask staff to keep interactions with individuals with respiratory symptoms as brief as possible.

Prevention Practices for Visitors
√ If possible, communicate with potential visitors to discourage contact visits in the interest of
  their own health and the health of their family members and friends inside the facility.
√ Perform verbal screening (for COVID-19 symptoms and close contact with cases) and
  temperature checks for all visitors and volunteers on entry. See Screening section below for
  wording of screening questions and a recommended procedure to safely perform temperature checks.
      ο Staff performing temperature checks should wear recommended PPE.
      ο Exclude visitors and volunteers who do not clear the screening process or who decline screening.
√ Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and
  waiting areas.
√ Provide visitors and volunteers with information to prepare them for screening.
      ο Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
      ο If possible, inform potential visitors and volunteers before they travel to the facility that they should
        expect to be screened for COVID-19 (including a temperature check), and will be unable to enter the
        facility if they do not clear the screening process or if they decline screening.
      ο Display signage outside visiting areas explaining the COVID-19 screening and temperature check
        process. Ensure that materials are understandable for non-English speakers and those with low
        literacy.
√ Promote non-contact visits:
      ο Encourage incarcerated/detained persons to limit contact visits in the interest of their own health
        and the health of their visitors.
      ο Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained
        persons.
      ο Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health
        and reduce exposure from direct contact with community visitors.
√ Consider suspending or modifying visitation programs, if legally permissible. For example,
  provide access to virtual visitation options where available.
      ο If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for
        instructions on cleaning electronic surfaces.)
      ο Inform potential visitors of changes to, or suspension of, visitation programs.
      ο Clearly communicate any visitation program changes to incarcerated/detained persons, along with
        the reasons for them (including protecting their health and their family and community members’
        health).
      ο If suspending contact visits, provide alternate means (e.g., phone or video visitation) for
        incarcerated/detained individuals to engage with legal representatives, clergy, and other individuals
        with whom they have legal right to consult.
   NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical
   health and the health of the general public. However, visitation is important to maintain mental health.

                                                       13
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 71 of 83
                        Case: 20-11622 Date Filed: 06/15/2020 Page: 14 of 26
   If visitation is suspended, facilities should explore alternative ways for incarcerated/detained persons to
   communicate with their families, friends, and other visitors in a way that is not financially burdensome
   for them. See above suggestions for promoting non-contact visits.
√ Restrict non-essential vendors, volunteers, and tours from entering the facility.

Management
If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, staff,
or visitors who have recently been inside), begin implementing Management strategies while test results
are pending. Essential Management strategies include placing cases and individuals with symptoms under
medical isolation, quarantining their close contacts, and facilitating necessary medical care, while observing
relevant infection control and environmental disinfection protocols and wearing recommended PPE.

Operations
√ Implement alternate work arrangements deemed feasible in the Operational Preparedness section.
√ Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and
  facilities (including work release where relevant), unless necessary for medical evaluation,
  medical isolation/quarantine, care, extenuating security concerns, or to prevent overcrowding.
      ο If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in
        the Screening section below, before the individual leaves the facility. If an individual does not clear
        the screening process, delay the transfer and follow the protocol for a suspected COVID-19 case—
        including putting a face mask on the individual, immediately placing them under medical isolation,
        and evaluating them for possible COVID-19 testing. If the transfer must still occur, ensure that the
        receiving facility has capacity to appropriately isolate the individual upon arrival. Ensure that staff
        transporting the individual wear recommended PPE (see Table 1) and that the transport vehicle is
        cleaned thoroughly after transport.
√ If possible, consider quarantining all new intakes for 14 days before they enter the facility’s
  general population (SEPARATELY from other individuals who are quarantined due to contact
  with a COVID-19 case). Subsequently in this document, this practice is referred to as routine intake
  quarantine.
√ When possible, arrange lawful alternatives to in-person court appearances.
√ Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
      ο Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See
        Screening section below.)
            If an individual does not clear the screening process, follow the protocol for a suspected
             COVID-19 case—including putting a face mask on the individual, immediately placing them
             under medical isolation, and evaluating them for possible COVID-19 testing.
            If the individual is released before the recommended medical isolation period is complete,
             discuss release of the individual with state, local, tribal, and/or territorial health departments
             to ensure safe medical transport and continued shelter and medical care, as part of release
             planning. Make direct linkages to community resources to ensure proper medical isolation and
             access to medical care.
            Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-
             based facility, such as a homeless shelter, contact the facility’s staff to ensure adequate time for
             them to prepare to continue medical isolation, or contact local public health to explore alternate
             housing options.



                                                       14
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 72 of 83
                  Case: 20-11622 Date Filed: 06/15/2020 Page: 15 of 26
√ Coordinate with state, local, tribal, and/or territorial health departments.
     ο When a COVID-19 case is suspected, work with public health to determine action. See Medical
       Isolation section below.
     ο When a COVID-19 case is suspected or confirmed, work with public health to identify close contacts
       who should be placed under quarantine. See Quarantine section below.
     ο Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should
       coordinate closely with state, local, tribal, and/or territorial health departments when they
       encounter a confirmed or suspected case, in order to ensure effective medical isolation or quarantine,
       necessary medical evaluation and care, and medical transfer if needed. See Facilities with Limited
       Onsite Healthcare Services section.

Hygiene
√ Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility.
  (See above.)
√ Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)

Cleaning and Disinfecting Practices
√ Continue adhering to recommended cleaning and disinfection procedures for the facility at
  large. (See above.)
√ Reference specific cleaning and disinfection procedures for areas where a COVID-19 case has
  spent time (below).

Medical Isolation of Confirmed or Suspected COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities with Limited Onsite Healthcare Services, or without sufficient space to implement
effective medical isolation, should coordinate with local public health officials to ensure that
COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.
√ As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it
  does not restrict breathing) and should be immediately placed under medical isolation in a
  separate environment from other individuals.
√ Keep the individual’s movement outside the medical isolation space to an absolute minimum.
     ο Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical
       Care sections for additional details.
     ο Serve meals to cases inside the medical isolation space.
     ο Exclude the individual from all group activities.
     ο Assign the isolated individual a dedicated bathroom when possible.
√ Ensure that the individual is wearing a face mask at all times when outside of the medical
  isolation space, and whenever another individual enters. Provide clean masks as needed. Masks
  should be changed at least daily, and when visibly soiled or wet.
√ Facilities should make every possible effort to place suspected and confirmed COVID-19 cases
  under medical isolation individually. Each isolated individual should be assigned their own
  housing space and bathroom where possible. Cohorting should only be practiced if there are no other
  available options.




                                                     15
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 73 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 16 of 26
    ο If cohorting is necessary:
            Only individuals who are laboratory confirmed COVID-19 cases should be placed under
             medical isolation as a cohort. Do not cohort confirmed cases with suspected cases or
             case contacts.
            Unless no other options exist, do not house COVID-19 cases with individuals who have an
             undiagnosed respiratory infection.
            Ensure that cohorted cases wear face masks at all times.
√ In order of preference, individuals under medical isolation should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ
        social distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social
        distancing strategies related to housing in the Prevention section above.
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells. (Although individuals are in single cells in
        this scenario, the airflow between cells essentially makes it a cohort arrangement in the context of
        COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section above.
      ο Safely transfer individual(s) to another facility with available medical isolation capacity in one of the
        above arrangements
        (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
        proceed only if no other options are available.)
   If the ideal choice does not exist in a facility, use the next best alternative.
√ If the number of confirmed cases exceeds the number of individual medical isolation spaces
  available in the facility, be especially mindful of cases who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other infected individuals. If cohorting is
  unavoidable, make all possible accommodations to prevent transmission of other infectious diseases to
  the higher-risk individual. (For example, allocate more space for a higher-risk individual within a shared
  medical isolation space.)
      ο Persons at higher risk may include older adults and persons of any age with serious underlying
        medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a
        complete list, and check regularly for updates as more data become available to inform this issue.
      ο Note that incarcerated/detained populations have higher prevalence of infectious and chronic
        diseases and are in poorer health than the general population, even at younger ages.
√ Custody staff should be designated to monitor these individuals exclusively where possible.
  These staff should wear recommended PPE as appropriate for their level of contact with the individual
  under medical isolation (see PPE section below) and should limit their own movement between different
  parts of the facility to the extent possible.
√ Minimize transfer of COVID-19 cases between spaces within the healthcare unit.




                                                         16
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 74 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 17 of 26
√ Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch
  trash receptacle. Instruct them to:
     ο Cover their mouth and nose with a tissue when they cough or sneeze
     ο Dispose of used tissues immediately in the lined trash receptacle
     ο Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not
       available, clean hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where
       security concerns permit). Ensure that hand washing supplies are continually restocked.
√ Maintain medical isolation until all the following criteria have been met. Monitor the CDC
  website for updates to these criteria.
   For individuals who will be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           The individual has tested negative in at least two consecutive respiratory specimens collected at
            least 24 hours apart
   For individuals who will NOT be tested to determine if they are still contagious:
           The individual has been free from fever for at least 72 hours without the use of fever-reducing
            medications AND
           The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
           At least 7 days have passed since the first symptoms appeared
   For individuals who had a confirmed positive COVID-19 test but never showed symptoms:
     ο At least 7 days have passed since the date of the individual’s first positive COVID-19 test AND
     ο The individual has had no subsequent illness
√ Restrict cases from leaving the facility while under medical isolation precautions, unless
  released from custody or if a transfer is necessary for medical care, infection control, lack of
  medical isolation space, or extenuating security concerns.
     ο If an incarcerated/detained individual who is a COVID-19 case is released from custody during their
       medical isolation period, contact public health to arrange for safe transport and continuation of
       necessary medical care and medical isolation as part of release planning.

Cleaning Spaces where COVID-19 Cases Spent Time
Thoroughly clean and disinfect all areas where the confirmed or suspected COVID-19 case spent
time. Note—these protocols apply to suspected cases as well as confirmed cases, to ensure
adequate disinfection in the event that the suspected case does, in fact, have COVID-19. Refer to
the Definitions section for the distinction between confirmed and suspected cases.
     ο Close off areas used by the infected individual. If possible, open outside doors and windows to
       increase air circulation in the area. Wait as long as practical, up to 24 hours under the poorest air
       exchange conditions (consult CDC Guidelines for Environmental Infection Control in Health-Care
       Facilities for wait time based on different ventilation conditions), before beginning to clean and
       disinfect, to minimize potential for exposure to respiratory droplets.
     ο Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected
       individual, focusing especially on frequently touched surfaces (see list above in Prevention section).



                                                      17
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 75 of 83
                  Case: 20-11622 Date Filed: 06/15/2020 Page: 18 of 26
√ Hard (non-porous) surface cleaning and disinfection
      ο If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
      ο For disinfection, most common EPA-registered household disinfectants should be effective. Choose
        cleaning products based on security requirements within the facility.
           Consult a list of products that are EPA-approved for use against the virus that causes COVID-19.
            Follow the manufacturer’s instructions for all cleaning and disinfection products (e.g.,
            concentration, application method and contact time, etc.).
           Diluted household bleach solutions can be used if appropriate for the surface. Follow the
            manufacturer’s instructions for application and proper ventilation, and check to ensure the
            product is not past its expiration date. Never mix household bleach with ammonia or any other
            cleanser. Unexpired household bleach will be effective against coronaviruses when properly
            diluted. Prepare a bleach solution by mixing:
               - 5 tablespoons (1/3rd cup) bleach per gallon of water or
               - 4 teaspoons bleach per quart of water
√ Soft (porous) surface cleaning and disinfection
      ο For soft (porous) surfaces such as carpeted floors and rugs, remove visible contamination if present
        and clean with appropriate cleaners indicated for use on these surfaces. After cleaning:
           If the items can be laundered, launder items in accordance with the manufacturer’s instructions
            using the warmest appropriate water setting for the items and then dry items completely.
           Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19
            and are suitable for porous surfaces.
√ Electronics cleaning and disinfection
      ο For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible
        contamination if present.
           Follow the manufacturer’s instructions for all cleaning and disinfection products.
           Consider use of wipeable covers for electronics.
           If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray
            containing at least 70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid
            pooling of liquids.
   Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s
   website.
√ Ensure that staff and incarcerated/detained persons performing cleaning wear recommended
  PPE. (See PPE section below.)
√ Food service items. Cases under medical isolation should throw disposable food service items in the
  trash in their medical isolation room. Non-disposable food service items should be handled with gloves
  and washed with hot water or in a dishwasher. Individuals handling used food service items should clean
  their hands after removing gloves.
√ Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
      ο Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each
        use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.

                                                       18
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 76 of 83
                    Case: 20-11622 Date Filed: 06/15/2020 Page: 19 of 26
    ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
       consider using a bag liner that is either disposable or can be laundered.
√ Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned
  after carrying a confirmed or suspected COVID-19 case.

Quarantining Close Contacts of COVID-19 Cases
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity, or without sufficient space to implement effective
quarantine, should coordinate with local public health officials to ensure that close contacts of
COVID-19 cases will be effectively quarantined and medically monitored.
√ Incarcerated/detained persons who are close contacts of a confirmed or suspected COVID-19 case
  (whether the case is another incarcerated/detained person, staff member, or visitor) should be
  placed under quarantine for 14 days (see CDC guidelines).
      ο If an individual is quarantined due to contact with a suspected case who is subsequently tested
        for COVID-19 and receives a negative result, the quarantined individual should be released from
        quarantine restrictions.
√ In the context of COVID-19, an individual (incarcerated/detained person or staff) is considered
  a close contact if they:
      ο Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
      ο Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)
   Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19
   case. Data to inform the definition of close contact are limited. Considerations when assessing close
   contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
   the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does
   exposure to a severely ill patient).
√ Keep a quarantined individual’s movement outside the quarantine space to an absolute
  minimum.
      ο Provide medical evaluation and care inside or near the quarantine space when possible.
      ο Serve meals inside the quarantine space.
      ο Exclude the quarantined individual from all group activities.
      ο Assign the quarantined individual a dedicated bathroom when possible.
√ Facilities should make every possible effort to quarantine close contacts of COVID-19 cases
  individually. Cohorting multiple quarantined close contacts of a COVID-19 case could transmit
  COVID-19 from those who are infected to those who are uninfected. Cohorting should only be practiced if
  there are no other available options.
      ο If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals
        should be monitored closely, and individuals with symptoms of COVID-19 should be placed under
        medical isolation immediately.
      ο If an entire housing unit is under quarantine due to contact with a case from the same housing unit,
        the entire housing unit may need to be treated as a cohort and quarantine in place.
      ο Some facilities may choose to quarantine all new intakes for 14 days before moving them to the
        facility’s general population as a general rule (not because they were exposed to a COVID-19 case).
        Under this scenario, avoid mixing individuals quarantined due to exposure to a COVID-19 case with
        individuals undergoing routine intake quarantine.


                                                      19
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 77 of 83
                      Case: 20-11622 Date Filed: 06/15/2020 Page: 20 of 26
    ο If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day
       quarantine clock has started.
√ If the number of quarantined individuals exceeds the number of individual quarantine spaces
  available in the facility, be especially mindful of those who are at higher risk of severe illness
  from COVID-19. Ideally, they should not be cohorted with other quarantined individuals. If cohorting
  is unavoidable, make all possible accommodations to reduce exposure risk for the higher-risk individuals.
  (For example, intensify social distancing strategies for higher-risk individuals.)
√ In order of preference, multiple quarantined individuals should be housed:
      ο Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
      ο Separately, in single cells with solid walls but without solid doors
      ο As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6
        feet of personal space assigned to each individual in all directions
      ο As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space
        assigned to each individual in all directions, but without a solid door
      ο As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
        preferably with an empty cell between occupied cells creating at least 6 feet of space between
        individuals. (Although individuals are in single cells in this scenario, the airflow between cells
        essentially makes it a cohort arrangement in the context of COVID-19.)
      ο As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with
        bars), preferably with an empty cell between occupied cells. Employ social distancing strategies
        related to housing in the Prevention section to maintain at least 6 feet of space between individuals
        housed in the same cell.
      ο As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit
        (if an entire housing unit has been exposed). Employ social distancing strategies related to housing
        in the Prevention section above to maintain at least 6 feet of space between individuals.
      ο Safely transfer to another facility with capacity to quarantine in one of the above arrangements
   (NOTE—Transfer should be avoided due to the potential to introduce infection to another facility;
   proceed only if no other options are available.)
√ Quarantined individuals should wear face masks if feasible based on local supply, as source
  control, under the following circumstances (see PPE section and Table 1):
      ο If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission
        from infected to uninfected individuals).
      ο If quarantined separately, individuals should wear face masks whenever a non-quarantined
        individual enters the quarantine space.
      ο All quarantined individuals should wear a face mask if they must leave the quarantine space for any
        reason.
      ο Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19
        case) do not need to wear face masks.
√ Staff who have close contact with quarantined individuals should wear recommended PPE if
  feasible based on local supply, feasibility, and safety within the scope of their duties (see PPE
  section and Table 1).
      ο Staff supervising asymptomatic incarcerated/detained persons under routine intake quarantine
        (with no known exposure to a COVID-19 case) do not need to wear PPE.


                                                         20
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 78 of 83
                  Case: 20-11622 Date Filed: 06/15/2020 Page: 21 of 26
√ Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including
  temperature checks.
      ο If an individual develops symptoms, they should be moved to medical isolation immediately and
        further evaluated. (See Medical Isolation section above.)
      ο See Screening section for a procedure to perform temperature checks safely on asymptomatic close
        contacts of COVID-19 cases.
√ If an individual who is part of a quarantined cohort becomes symptomatic:
      ο If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the
        remainder of the cohort must be reset to 0.
      ο If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for
        this individual and the remainder of the cohort does not need to be reset. This individual can return
        from medical isolation to the quarantined cohort for the remainder of the quarantine period.
      ο If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of
        the cohort must be reset to 0.
√ Restrict quarantined individuals from leaving the facility (including transfers to other
  facilities) during the 14-day quarantine period, unless released from custody or a transfer is
  necessary for medical care, infection control, lack of quarantine space, or extenuating security
  concerns.
√ Quarantined individuals can be released from quarantine restrictions if they have not
  developed symptoms during the 14-day quarantine period.
√ Meals should be provided to quarantined individuals in their quarantine spaces. Individuals
  under quarantine should throw disposable food service items in the trash. Non-disposable food service
  items should be handled with gloves and washed with hot water or in a dishwasher. Individuals handling
  used food service items should clean their hands after removing gloves.
√ Laundry from quarantined individuals can be washed with other individuals’ laundry.
      ο Individuals handling laundry from quarantined persons should wear disposable gloves, discard after
        each use, and clean their hands after.
      ο Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
      ο Launder items as appropriate in accordance with the manufacturer’s instructions. If possible,
        launder items using the warmest appropriate water setting for the items and dry items completely.
      ο Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible,
        consider using a bag liner that is either disposable or can be laundered.

Management of Incarcerated/Detained Persons with COVID-19 Symptoms
NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity.
Facilities without onsite healthcare capacity or without sufficient space for medical isolation
should coordinate with local public health officials to ensure that suspected COVID-19 cases will be
effectively isolated, evaluated, tested (if indicated), and given care.
√ If possible, designate a room near each housing unit for healthcare staff to evaluate individuals
  with COVID-19 symptoms, rather than having them walk through the facility to be evaluated in
  the medical unit.
√ Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and
  should be placed under medical isolation immediately. Discontinue the use of a face mask if it
  inhibits breathing. See Medical Isolation section above.

                                                      21
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 79 of 83
                      Case: 20-11622 Date Filed: 06/15/2020 Page: 22 of 26
√ Medical staff should evaluate symptomatic individuals to determine whether COVID-19 testing
  is indicated. Refer to CDC guidelines for information on evaluation and testing. See Infection Control
  and Clinical Care sections below as well.
√ If testing is indicated (or if medical staff need clarification on when testing is indicated),
  contact the state, local, tribal, and/or territorial health department. Work with public health
  or private labs as available to access testing supplies or services.
      ο If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
      ο If the COVID-19 test is negative, return the individual to their prior housing assignment unless they
        require further medical assessment or care.

Management Strategies for Incarcerated/Detained Persons without COVID-19 Symptoms
√ Provide clear information to incarcerated/detained persons about the presence of COVID-19
  cases within the facility, and the need to increase social distancing and maintain hygiene
  precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19.
      ο Ensure that information is provided in a manner that can be understood by non-English speaking
        individuals and those with low literacy, and make necessary accommodations for those with
        cognitive or intellectual disabilities and those who are deaf, blind, or low-vision.
√ Implement daily temperature checks in housing units where COVID-19 cases have been
  identified, especially if there is concern that incarcerated/detained individuals are not
  notifying staff of symptoms. See Screening section for a procedure to safely perform a temperature
  check.
√ Consider additional options to intensify social distancing within the facility.

Management Strategies for Staff
√ Provide clear information to staff about the presence of COVID-19 cases within the facility, and
  the need to enforce social distancing and encourage hygiene precautions.
      ο Consider having healthcare staff perform regular rounds to answer questions about COVID-19 from
        staff.
√ Staff identified as close contacts of a COVID-19 case should self-quarantine at home for 14 days
  and may return to work if symptoms do not develop.
      ο See above for definition of a close contact.
      ο Refer to CDC guidelines for further recommendations regarding home quarantine for staff.

Infection Control
Infection control guidance below is applicable to all types of correctional facilities. Individual
facilities should assess their unique needs based on the types of exposure staff and incarcerated/
detained persons may have with confirmed or suspected COVID-19 cases.
√ All individuals who have the potential for direct or indirect exposure to COVID-19 cases or
  infectious materials (including body substances; contaminated medical supplies, devices,
  and equipment; contaminated environmental surfaces; or contaminated air) should follow
  infection control practices outlined in the CDC Interim Infection Prevention and Control
  Recommendations for Patients with Suspected or Confirmed Coronavirus Disease 2019
  (COVID-19) in Healthcare Settings. Monitor these guidelines regularly for updates.



                                                       22
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 80 of 83
                       Case: 20-11622 Date Filed: 06/15/2020 Page: 23 of 26
    ο Implement the above guidance as fully as possible within the correctional/detention context. Some
       of the specific language may not apply directly to healthcare settings within correctional facilities
       and detention centers, or to facilities without onsite healthcare capacity, and may need to be adapted
       to reflect facility operations and custody needs.
      ο Note that these recommendations apply to staff as well as to incarcerated/detained individuals who
        may come in contact with contaminated materials during the course of their work placement in the
        facility (e.g., cleaning).
√ Staff should exercise caution when in contact with individuals showing symptoms of a
  respiratory infection. Contact should be minimized to the extent possible until the infected individual
  is wearing a face mask. If COVID-19 is suspected, staff should wear recommended PPE (see PPE section).
√ Refer to PPE section to determine recommended PPE for individuals persons in contact with
  confirmed COVID-19 cases, contacts, and potentially contaminated items.

Clinical Care of COVID-19 Cases
√ Facilities should ensure that incarcerated/detained individuals receive medical evaluation and
  treatment at the first signs of COVID-19 symptoms.
      ο If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely
        transfer the individual to another facility or local hospital.
      ο The initial medical evaluation should determine whether a symptomatic individual is at higher risk
        for severe illness from COVID-19. Persons at higher risk may include older adults and persons of any
        age with serious underlying medical conditions such as lung disease, heart disease, and diabetes. See
        CDC’s website for a complete list, and check regularly for updates as more data become available to
        inform this issue.
√ Staff evaluating and providing care for confirmed or suspected COVID-19 cases should follow
  the CDC Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
  Disease (COVID-19) and monitor the guidance website regularly for updates to these
  recommendations.
√ Healthcare staff should evaluate persons with respiratory symptoms or contact with a
  COVID-19 case in a separate room, with the door closed if possible, while wearing recommended
  PPE and ensuring that the suspected case is wearing a face mask.
      ο If possible, designate a room near each housing unit to evaluate individuals with COVID-19
        symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
√ Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g.,
  influenza).
√ The facility should have a plan in place to safely transfer persons with severe illness from
  COVID-19 to a local hospital if they require care beyond what the facility is able to provide.
√ When evaluating and treating persons with symptoms of COVID-19 who do not speak English,
  using a language line or provide a trained interpreter when possible.

Recommended PPE and PPE Training for Staff and Incarcerated/Detained Persons
√ Ensure that all staff (healthcare and non-healthcare) and incarcerated/detained persons
  who will have contact with infectious materials in their work placements have been trained
  to correctly don, doff, and dispose of PPE relevant to the level of contact they will have with
  confirmed and suspected COVID-19 cases.



                                                       23
 Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 81 of 83
                     Case: 20-11622 Date Filed: 06/15/2020 Page: 24 of 26
    ο Ensure that staff and incarcerated/detained persons who require respiratory protection (e.g., N95s)
       for their work responsibilities have been medically cleared, trained, and fit-tested in the context of
       an employer’s respiratory protection program.
      ο For PPE training materials and posters, please visit the CDC website on Protecting Healthcare
        Personnel.
√ Ensure that all staff are trained to perform hand hygiene after removing PPE.
√ If administrators anticipate that incarcerated/detained persons will request unnecessary PPE,
  consider providing training on the different types of PPE that are needed for differing degrees
  of contact with COVID-19 cases and contacts, and the reasons for those differences (see Table 1).
  Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
√ Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate
  quick access in an emergency.
√ Recommended PPE for incarcerated/detained individuals and staff in a correctional facility will
  vary based on the type of contact they have with COVID-19 cases and their contacts (see Table 1). Each
  type of recommended PPE is defined below. As above, note that PPE shortages are anticipated in
  every category during the COVID-19 response.
      ο N95 respirator
     See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should
     be prioritized when staff anticipate contact with infectious aerosols from a COVID-19 case.
      ο Face mask
      ο Eye protection—goggles or disposable face shield that fully covers the front and sides of the face
      ο A single pair of disposable patient examination gloves
     Gloves should be changed if they become torn or heavily contaminated.
      ο Disposable medical isolation gown or single-use/disposable coveralls, when feasible
           If custody staff are unable to wear a disposable gown or coveralls because it limits access to their
            duty belt and gear, ensure that duty belt and gear are disinfected after close contact with the
            individual. Clean and disinfect duty belt and gear prior to reuse using a household cleaning spray
            or wipe, according to the product label.
           If there are shortages of gowns, they should be prioritized for aerosol-generating procedures,
            care activities where splashes and sprays are anticipated, and high-contact patient care activities
            that provide opportunities for transfer of pathogens to the hands and clothing of staff.
√ Note that shortages of all PPE categories are anticipated during the COVID-19 response,
  particularly for non-healthcare workers. Guidance for optimizing the supply of each category
  can be found on CDC’s website:
      ο Guidance in the event of a shortage of N95 respirators
           Based on local and regional situational analysis of PPE supplies, face masks are an acceptable
            alternative when the supply chain of respirators cannot meet the demand. During this
            time, available respirators should be prioritized for staff engaging in activities that would expose
            them to respiratory aerosols, which pose the highest exposure risk.
      ο Guidance in the event of a shortage of face masks
      ο Guidance in the event of a shortage of eye protection
      ο Guidance in the event of a shortage of gowns/coveralls


                                                      24
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 82 of 83
                         Case: 20-11622 Date Filed: 06/15/2020 Page: 25 of 26
Table 1. Recommended Personal Protective Equipment (PPE) for Incarcerated/Detained Persons and Staff in a Correctional Facility during
the COVID-19 Response

         Classification of Individual Wearing PPE                 N95            Face            Eye            Gloves         Gown/
                                                               respirator        mask         Protection                      Coveralls
 Incarcerated/Detained Persons
 Asymptomatic incarcerated/detained persons (under            Apply face masks for source control as feasible based on local supply,
 quarantine as close contacts of a COVID-19 case*)            especially if housed as a cohort
 Incarcerated/detained persons who are confirmed or
 suspected COVID-19 cases, or showing symptoms of                   –                             –               –              –
 COVID-19
 Incarcerated/detained persons in a work placement
 handling laundry or used food service items from a                 –              –               –                             
 COVID-19 case or case contact
 Incarcerated/detained persons in a work placement            Additional PPE may be needed based on
 cleaning areas where a COVID-19 case has spent time          the product label. See CDC guidelines for                          
                                                              more details.
 Staff
 Staff having direct contact with asymptomatic
 incarcerated/detained persons under quarantine
                                                                              Face mask, eye protection, and gloves as
 as close contacts of a COVID-19 case* (but not                     –                                                             –
                                                                               local supply and scope of duties allow.
 performing temperature checks or providing
 medical care)
 Staff performing temperature checks on any group
 of people (staff, visitors, or incarcerated/detained
                                                                    –                                                          
 persons), or providing medical care to asymptomatic
 quarantined persons
 Staff having direct contact with (including transport)
 or offering medical care to confirmed or suspected                       **                                                   
 COVID-19 cases (see CDC infection control guidelines)
 Staff present during a procedure on a confirmed
 or suspected COVID-19 case that may generate
                                                                                  –                                            
 respiratory aerosols (see CDC infection control
 guidelines)
 Staff handling laundry or used food service items
                                                                    –              –               –                             
 from a COVID-19 case or case contact
 Staff cleaning an area where a COVID-19 case has             Additional PPE may be needed based on
 spent time                                                   the product label. See CDC guidelines for                          
                                                              more details.
* If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
   into the facility’s general population, face masks are not necessary.
** A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
   acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
   prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to staff.




                                                                    25
  Case 1:20-cv-21457-KMW Document 169 Entered on FLSD Docket 10/15/2020 Page 83 of 83
                   Case: 20-11622 Date Filed: 06/15/2020 Page: 26 of 26
Verbal Screening and Temperature Check Protocols for Incarcerated/Detained
Persons, Staff, and Visitors
The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons,
staff, volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained
persons who are transferred to another facility or released from custody. Below, verbal screening questions for
COVID-19 symptoms and contact with known cases, and a safe temperature check procedure are detailed.
√ Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include
  the following questions:
      ο Today or in the past 24 hours, have you had any of the following symptoms?
            Fever, felt feverish, or had chills?
            Cough?
            Difficulty breathing?
      ο In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus
        (COVID-19)?
√ The following is a protocol to safely check an individual’s temperature:
      ο Perform hand hygiene
      ο Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and
        sides of the face), gown/coveralls, and a single pair of disposable gloves
      ο Check individual’s temperature
      ο If performing a temperature check on multiple individuals, ensure that a clean pair of
        gloves is used for each individual and that the thermometer has been thoroughly cleaned
        in between each check. If disposable or non-contact thermometers are used and the screener did
        not have physical contact with an individual, gloves do not need to be changed before the next check.
        If non-contact thermometers are used, they should be cleaned routinely as recommended by CDC for
        infection control.
      ο Remove and discard PPE
      ο Perform hand hygiene




                                                        26
